UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2017 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-22208 QCR HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Delaware 42-1397595 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3551 7th Street, Moline, Illinois 61265 (Address of principal executive offices, including zip code) (309) 736-3580 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging growth company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ X ] Non-accelerated filer [ ] Smaller reporting company [ ]Emerging growth company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [ X ] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. [] Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: As of August 2, 2017, the Registrant had outstanding 13,181,153 shares of common stock, $1.00 par value per share. QCR HOLDINGS, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page Number(s) Part I FINANCIAL INFORMATION Item 1 Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets 3 As of June 30, 2017 and December 31, 2016 Consolidated Statements of Income For the Three Months Ended June 30, 2017 and 2016 4 Consolidated Statements of Income For the Six Months Ended June 30, 2017 and 2016 5 Consolidated Statements of Comprehensive Income For the Three and Six Months Ended June 30, 2017 and 2016 6 Consolidated Statements of Changes in Stockholders' Equity For the Three and Six Months Ended June 30, 2017 and 2016 7 Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2017 and 2016 8 Notes to Consolidated Financial Statements 10 Note 1. Summary of Significant Accounting Policies 10 Note 2. Investment Securities 12 Note 3. Loans/Leases Receivable 17 Note 4. Earnings Per Share 27 Note 5. Fair Value 27 Note 6. Business Segment Information 31 Note 7. Regulatory Capital Requirements 32 Note 8. Acquisition of Guaranty Bank and Trust Company 34 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations Introduction 35 General 35 Executive Overview 36 Long-Term Financial Goals 37 Strategic Developments 38 GAAP to Non-GAAP Reconciliations 40 Net Interest Income (Tax Equivalent Basis) 43 Critical Accounting Policies 48 Results of Operations Interest Income 49 Interest Expense 49 Provision for Loan/Lease Losses 50 Noninterest Income 51 Noninterest Expense 54 Income Taxes 56 1 Financial Condition 56 Investment Securities 57 Loans/Leases 58 Allowance for Estimated Losses on Loans/Leases 61 Nonperforming Assets 63 Deposits 64 Borrowings 64 Stockholders' Equity 66 Liquidity and Capital Resources 67 Special Note Concerning Forward-Looking Statements 69 Item 3 Quantitative and Qualitative Disclosures About Market Risk 70 Item 4 Controls and Procedures 72 Part II OTHER INFORMATION Item 1 Legal Proceedings 73 Item 1A Risk Factors 73 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 73 Item 3 Defaults upon Senior Securities 73 Item 4 Mine Safety Disclosures 73 Item 5 Other Information 73 Item 6 Exhibits 74 Signatures 75 Throughout the Notes to the Consolidated Financial Statements and Management's Discussion and Analysis of Financial Condition and Results of Operations, we use certain acronyms and abbreviations, as defined in Note 1. 2 QCR HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) As of June 30, 2017 and December 31, 2016 June 30, December 31, 2017 2016 ASSETS Cash and due from banks $ 77,161,353 $ 70,569,993 Federal funds sold 19,183,000 22,257,000 Interest-bearing deposits at financial institutions 53,171,325 63,948,925 Securities held to maturity, at amortized cost 324,203,634 322,909,056 Securities available for sale, at fair value 269,281,713 251,113,139 Total securities 593,485,347 574,022,195 Loans receivable held for sale 705,800 1,135,500 Loans/leases receivable held for investment 2,552,859,808 2,404,351,485 Gross loans/leases receivable 2,553,565,608 2,405,486,985 Less allowance for estimated losses on loans/leases (33,356,632 ) (30,757,448 ) Net loans/leases receivable 2,520,208,976 2,374,729,537 Bank-owned life insurance 58,186,098 57,257,051 Premises and equipment, net 61,218,425 60,643,508 Restricted investment securities 16,103,925 14,997,025 Other real estate owned, net 5,173,521 5,523,104 Goodwill 13,110,913 13,110,913 Core deposit intangible 6,919,480 7,381,213 Other assets 33,264,332 37,503,284 Total assets $ 3,457,186,695 $ 3,301,943,748 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits: Noninterest-bearing $ 760,624,943 $ 797,415,090 Interest-bearing 2,109,609,296 1,871,846,183 Total deposits 2,870,234,239 2,669,261,273 Short-term borrowings 18,217,393 39,971,387 Federal Home Loan Bank advances 106,500,000 137,500,000 Other borrowings 72,000,000 80,000,000 Junior subordinated debentures 33,546,425 33,480,202 Other liabilities 51,605,203 55,690,087 Total liabilities 3,152,103,260 3,015,902,949 STOCKHOLDERS' EQUITY Preferred stock, $1 par value; shares authorized 250,000 June 2017 and December 2016 - No shares issued or outstanding - - Common stock, $1 par value; shares authorized 20,000,000 June 2017 - 13,175,234 shares issued and outstanding December 2016 - 13,106,845 shares issued and outstanding 13,175,234 13,106,845 Additional paid-in capital 158,001,006 156,776,642 Retained earnings 135,254,306 118,616,901 Accumulated other comprehensive loss: Securities available for sale (468,190 ) (1,527,433 ) Interest rate cap derivatives (878,921 ) (932,156 ) Total stockholders' equity 305,083,435 286,040,799 Total liabilities and stockholders' equity $ 3,457,186,695 $ 3,301,943,748 See Notes to Consolidated Financial Statements (Unaudited) 3 QCR HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended June 30, 2017 2016 Interest and dividend income: Loans/leases, including fees $ 28,114,729 $ 20,238,179 Securities: Taxable 1,260,575 1,192,541 Nontaxable 2,688,243 2,276,203 Interest-bearing deposits at financial institutions 219,714 62,242 Restricted investment securities 131,890 133,546 Federal funds sold 38,117 10,573 Total interest and dividend income 32,453,268 23,913,284 Interest expense: Deposits 2,990,603 1,344,398 Short-term borrowings 19,157 18,065 FHLB advances 354,213 415,933 Other borrowings 695,669 824,437 Junior subordinated debentures 346,929 301,638 Total interest expense 4,406,571 2,904,471 Net interest income 28,046,697 21,008,813 Provision for loan/lease losses 2,022,993 1,197,850 Net interest income after provision for loan/lease losses 26,023,704 19,810,963 Noninterest income: Trust department fees 1,692,001 1,512,083 Investment advisory and management fees 868,835 692,738 Deposit service fees 1,458,359 946,810 Gains on sales of residential real estate loans 112,628 84,413 Gains on sales of government guaranteed portions of loans 87,053 1,603,890 Swap fee income 327,577 167,582 Securities gains, net 38,464 18,030 Earnings on bank-owned life insurance 459,359 480,520 Debit card fees 743,521 343,748 Correspondent banking fees 200,057 244,939 Other 794,664 667,648 Total noninterest income 6,782,518 6,762,401 Noninterest expense: Salaries and employee benefits 12,930,944 10,917,473 Occupancy and equipment expense 2,698,336 1,884,556 Professional and data processing fees 2,340,699 1,542,322 Acquisition costs - 354,969 FDIC insurance, other insurance and regulatory fees 645,277 649,604 Loan/lease expense 260,284 154,349 Net cost of operations of other real estate 27,957 277,911 Advertising and marketing 567,588 433,451 Bank service charges 447,445 415,350 Correspondent banking expense 201,693 181,776 Other 1,284,406 931,992 Total noninterest expense 21,404,629 17,743,753 Net income before income taxes 11,401,593 8,829,611 Federal and state income tax expense 2,635,576 2,153,144 Net income $ 8,766,017 $ 6,676,467 Basic earnings per common share $ 0.67 $ 0.54 Diluted earnings per common share $ 0.65 $ 0.53 Weighted average common shares outstanding 13,170,283 12,335,077 Weighted average common and common equivalent shares outstanding 13,516,592 12,516,474 Cash dividends declared per common share $ 0.05 $ 0.04 See Notes to Consolidated Financial Statements (Unaudited) 4 QCR HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Six Months Ended June 30, 2017 2016 Interest and dividend income: Loans/leases, including fees $ 55,326,146 $ 39,938,549 Securities: Taxable 2,402,810 2,548,744 Nontaxable 5,335,965 4,518,218 Interest-bearing deposits at financial institutions 418,366 122,559 Restricted investment securities 262,320 264,110 Federal funds sold 52,760 23,163 Total interest and dividend income 63,798,367 47,415,343 Interest expense: Deposits 5,223,359 2,634,196 Short-term borrowings 43,117 61,131 FHLB advances 757,682 857,637 Other borrowings 1,378,877 1,649,520 Junior subordinated debentures 679,752 606,524 Total interest expense 8,082,787 5,809,008 Net interest income 55,715,580 41,606,335 Provision for loan/lease losses 4,128,102 3,270,835 Net interest income after provision for loan/lease losses 51,587,478 38,335,500 Noninterest income: Trust department fees 3,432,208 3,087,990 Investment advisory and management fees 1,830,434 1,351,123 Deposit service fees 2,774,749 1,877,889 Gains on sales of residential real estate loans 208,951 144,799 Gains on sales of government guaranteed portions of loans 1,037,694 2,482,418 Swap fee income 441,097 1,024,540 Securities gains, net 38,464 376,510 Earnings on bank-owned life insurance 929,046 874,129 Debit card fees 1,446,322 651,399 Correspondent banking fees 445,246 547,069 Other 1,482,061 1,167,008 Total noninterest income 14,066,272 13,584,874 Noninterest expense: Salaries and employee benefits 26,238,275 21,718,380 Occupancy and equipment expense 5,200,555 3,711,544 Professional and data processing fees 4,424,091 2,989,735 Acquisition costs - 354,969 FDIC insurance, other insurance and regulatory fees 1,266,519 1,283,969 Loan/lease expense 553,822 317,168 Net cost of operations of other real estate 42,187 380,094 Advertising and marketing 1,177,019 819,710 Bank service charges 871,346 831,281 Losses on debt extinguishment, net - 83,197 Correspondent banking expense 400,044 358,765 Other 2,503,888 1,849,439 Total noninterest expense 42,677,746 34,698,251 Net income before income taxes 22,976,004 17,222,123 Federal and state income tax expense 5,025,022 4,172,167 Net income $ 17,950,982 $ 13,049,956 Basic earnings per common share $ 1.36 $ 1.08 Diluted earnings per common share $ 1.33 $ 1.07 Weighted average common shares outstanding 13,151,833 12,064,349 Weighted average common and common equivalent shares outstanding 13,502,505 12,235,212 Cash dividends declared per common share $ 0.10 $ 0.08 See Notes to Consolidated Financial Statements (Unaudited) 5 QCR HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three and Six Months Ended June 30, 2017 and 2016 Three Months Ended June 30, 2017 2016 Net income $ 8,766,017 $ 6,676,467 Other comprehensive income: Unrealized gains on securities available for sale: Unrealized holding gains arising during the period before tax 1,170,310 2,081,800 Less reclassification adjustment for gains included in net income before tax 38,464 18,030 1,131,846 2,063,770 Unrealized losses on interest rate cap derivatives: Unrealized holding losses arising during the period before tax (132,352 ) (159,691 ) Less reclassification adjustment for ineffectiveness and caplet amortization before tax (136,639 ) 20,154 4,287 (179,845 ) Other comprehensive income, before tax 1,136,133 1,883,925 Tax expense 434,394 703,292 Other comprehensive income, net of tax 701,739 1,180,633 Comprehensive income $ 9,467,756 $ 7,857,100 Six Months Ended June 30, 2017 2016 Net income $ 17,950,982 $ 13,049,956 Other comprehensive income: Unrealized gains on securities available for sale: Unrealized holding gains arising during the period before tax 1,768,500 6,945,518 Less reclassification adjustment for gains included in net income before tax 38,464 376,510 1,730,036 6,569,008 Unrealized losses on interest rate cap derivatives: Unrealized holding losses arising during the period before tax (177,554 ) (549,627 ) Less reclassification adjustment for ineffectiveness and caplet amortization before tax (259,452 ) 35,591 81,898 (585,218 ) Other comprehensive income, before tax 1,811,934 5,983,790 Tax expense 699,456 2,277,746 Other comprehensive income, net of tax 1,112,478 3,706,044 Comprehensive income $ 19,063,460 $ 16,756,000 See Notes to Consolidated Financial Statements (Unaudited) 6 QCR HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (UNAUDITED) Three Months and Six Months Ended June 30, 2017 and 2016 Accumulated Additional Other Common Paid-In Retained Comprehensive Stock Capital Earnings Income (Loss) Total Balance, December 31, 2016 $ 13,106,845 $ 156,776,642 $ 118,616,901 $ (2,459,589 ) $ 286,040,799 Net income - - 9,184,965 - 9,184,965 Other comprehensive income, net of tax - - - 410,739 410,739 Common cash dividends declared, $0.05 per share - - (656,574 ) - (656,574 ) Proceeds from issuance of 3,573 shares of common stock as a result of stock purchased under the Employee Stock Purchase Plan 3,573 83,091 - - 86,664 Proceeds from issuance of 44,284 shares of common stock as a result of stock options exercised 44,284 630,290 - - 674,574 Stock compensation expense - 388,753 388,753 Restricted stock awards - 13,289 shares of common stock 13,289 (13,289 ) - - - Exchange of 6,772 shares of common stock in connection with stock options exercised and restricted stock vested (6,772 ) (283,518 ) - - (290,290 ) Balance, March 31, 2017 $ 13,161,219 $ 157,581,969 $ 127,145,292 $ (2,048,850 ) $ 295,839,630 Net income - - 8,766,017 - 8,766,017 Other comprehensive income, net of tax - - - 701,739 701,739 Common cash dividends declared, $0.05 per share - - (657,003 ) - (657,003 ) Proceeds from issuance of 4,582 shares of common stock as a result of stock purchased under the Employee Stock Purchase Plan 4,582 170,061 - - 174,643 Proceeds from issuance of 8,027 shares of common stock as a result of stock options exercised 8,027 109,392 - - 117,419 Stock compensation expense - 168,314 168,314 Restricted stock awards - 2,000 shares of common stock 2,000 (2,000 ) - - - Exchange of 594 shares of common stock in connection with stock options exercised (594 ) (26,730 ) - - (27,324 ) Balance June 30, 2017 $ 13,175,234 $ 158,001,006 $ 135,254,306 $ (1,347,111 ) $ 305,083,435 Accumulated Additional Other Common Paid-In Retained Comprehensive Stock Capital Earnings Income (Loss) Total Balance, December 31, 2015 $ 11,761,083 $ 123,282,851 $ 92,965,645 $ (2,123,829 ) $ 225,885,750 Net income - - 6,373,489 - 6,373,489 Other comprehensive income, net of tax - - - 2,525,411 2,525,411 Common cash dividends declared, $0.04 per share - - (470,873 ) - (470,873 ) Proceeds from issuance of 5,054 shares of common stock as a result of stock purchased under the Employee Stock Purchase Plan 5,054 94,560 - - 99,614 Proceeds from issuance of 46,020 shares of common stock as a result of stock options exercised 46,020 729,473 - - 775,493 Stock compensation expense - 382,761 382,761 Tax benefit of nonqualified stock options exercised - 22,508 - - 22,508 Restricted stock awards - 22,382 shares of common stock 22,382 (22,382 ) - - - Exchange of 19,628 shares of common stock in connection with stock options exercised and restricted stock vested (19,628 ) (431,806 ) - - (451,434 ) Balance, March 31, 2016 $ 11,814,911 $ 124,057,965 $ 98,868,261 $ 401,582 $ 235,142,719 Net income - - 6,676,467 - 6,676,467 Other comprehensive income, net of tax - - - 1,180,633 1,180,633 Common cash dividends declared, $0.04 per share - - (520,701 ) - (520,701 ) Proceeds from the issuance of 1,215,000 shares of common stock, net of issuance costs 1,215,000 28,613,916 - - 29,828,916 Proceeds from issuance of 6,982 shares of common stock as a result of stock purchased under the Employee Stock Purchase Plan 6,982 142,887 - - 149,869 Proceeds from issuance of 20,975 shares of common stock as a result of stock options exercised 20,975 230,671 - - 251,646 Tax basis adjustment related to the acquisition of noncontrolling interest in m2 Lease Funds - 2,132,415 - - 2,132,415 Stock compensation expense - 187,569 187,569 Tax benefit of nonqualified stock options exercised - 87,858 - - 87,858 Restricted stock awards - 500 shares of common stock (500 ) 500 - - - Balance June 30, 2016 $ 13,057,368 $ 155,453,781 $ 105,024,027 $ 1,582,215 $ 275,117,391 See Notes to Consolidated Financial Statements (Unaudited) 7 QCR HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, 2017 and 2016 2017 2016 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 17,950,982 $ 13,049,956 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 1,847,963 1,552,176 Provision for loan/lease losses 4,128,102 3,270,835 Stock-based compensation expense 557,067 570,330 Deferred compensation expense accrued 724,422 623,831 Losses on other real estate owned, net 3,596 157,739 Amortization of premiums on securities, net 1,005,121 611,900 Securities gains, net (38,464 ) (376,510 ) Loans originated for sale (32,130,683 ) (43,526,263 ) Proceeds on sales of loans 33,807,027 45,160,830 Gains on sales of residential real estate loans (208,951 ) (144,799 ) Gains on sales of government guaranteed portions of loans (1,037,694 ) (2,482,418 ) Losses on debt extinguishment, net - 83,197 Amortization of core deposit intangible 461,733 99,756 Accretion of acquisition fair value adjustments, net (3,578,379 ) (61,065 ) Increase in cash value of bank-owned life insurance (929,046 ) (874,129 ) Decrease (increase) in other assets 3,412,207 (4,330,548 ) Increase (decrease) in other liabilities (7,059,305 ) 1,386,323 Net cash provided by operating activities $ 18,915,698 $ 14,771,141 CASH FLOWS FROM INVESTING ACTIVITIES Net decrease (increase) in federal funds sold 3,074,000 (975,000 ) Net decrease (increase) in interest-bearing deposits at financial institutions 10,777,600 (11,293,339 ) Proceeds from sales of other real estate owned 487,815 864,817 Activity in securities portfolio: Purchases (85,169,891 ) (97,132,279 ) Calls, maturities and redemptions 33,079,683 96,704,276 Paydowns 21,606,220 13,321,512 Sales 13,554,075 61,075,145 Activity in restricted investment securities: Purchases (2,407,600 ) (1,857,200 ) Redemptions 1,300,700 - Net increase in loans/leases originated and held for investment (146,365,255 ) (124,972,098 ) Purchase of premises and equipment (2,422,880 ) (2,953,356 ) Net cash used in investing activities $ (152,485,534 ) $ (67,217,522 ) CASH FLOWS FROM FINANCING ACTIVITIES Net increase in deposit accounts 201,041,035 92,920,820 Net decrease in short-term borrowings (21,753,994 ) (93,100,968 ) Activity in FHLB advances: Calls and maturities (6,000,000 ) (9,000,000 ) Net change in short-term and overnight advances (25,000,000 ) 64,900,000 Prepayments - (10,524,197 ) Activity in other borrowings: Calls, maturities and scheduled principal payments (8,000,000 ) - Prepayments - (10,759,000 ) Retirement of junior subordinated debentures - (3,955,000 ) Payment of cash dividends on common stock (1,179,146 ) (939,456 ) Net proceeds from the common stock offering, 1,215,000 shares issued - 29,828,916 Proceeds from issuance of common stock, net 1,053,300 914,099 Net cash provided by financing activities $ 140,161,195 $ 60,285,214 Net increase in cash and due from banks 6,591,360 7,838,833 Cash and due from banks, beginning 70,569,993 41,742,321 Cash and due from banks, ending $ 77,161,353 $ 49,581,154 (Continued) 8 QCR HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) - continued Six Months Ended June 30, 2017 and 2016 2017 2016 Supplemental disclosure of cash flow information, cash payments for: Interest $ 7,876,668 $ 5,852,789 Income/franchise taxes, net $ 7,450,738 $ 4,869,300 Supplemental schedule of noncash investing activities: Change in accumulated other comprehensive income, unrealized gains on securities available for sale and derivative instruments, net $ 1,112,478 $ 3,706,044 Exchange of shares of common stock in connection with payroll taxes for restricted stock and in connection with stock options exercised $ (317,614 ) $ (451,434 ) Tax benefit of nonqualified stock options exercised $ N/A $ 110,366 Transfers of loans to other real estate owned $ 141,828 $ 51,000 Due to broker for purchases of securities $ (4,662,631 ) $ (1,500,000 ) Dividends payable $ 657,003 $ 520,701 Tax basis adjustment related to the acquisition of noncontrolling interest in m2 Lease Funds $ - $ 2,132,415 Decrease (increase) in the fair market value of interest rate swap assets and liabilities $ (209,185 ) $ 6,823,332 See Notes to Consolidated Financial Statements (Unaudited) 9 Part I Item 1 QCR HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) June 30, 2017 NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of presentation: The interim unaudited consolidated financial statements contained herein should be read in conjunction with the audited consolidated financial statements and accompanying notes to the consolidated financial statements for the fiscal year ended December 31, 2016, included in the Company’s Annual Report on Form 10-K filed with the SEC on March 10, 2017. Accordingly, footnote disclosures, which would substantially duplicate the disclosures contained in the audited consolidated financial statements, have been omitted. The financial information of the Company included herein has been prepared in accordance with U.S. GAAP for interim financial reporting and has been prepared pursuant to the rules and regulations for reporting on Form 10-Q and Rule 10-01 of Regulation S-X. Such information reflects all adjustments (consisting of normal recurring adjustments) that are, in the opinion of management, necessary for a fair presentation of the financial position and results of operations for the periods presented. Any differences appearing between the numbers presented in financial statements and management’s discussion and analysis are due to rounding. The results of the interim period ended June 30, 2017, are not necessarily indicative of the results expected for the year ending December 31, 2017, or for any other period. The acronyms and abbreviations identified below are used throughout this Quarterly Report on Form 10-Q. It may be helpful to refer back to this page as you read this report. Allowance: Allowance for estimated losses on loans/leases Guaranty Bank: Guaranty Bank and Trust Company AOCI: Accumulated other comprehensive income (loss) HTM: Held to maturity AFS: Available for sale m2: m2 Lease Funds, LLC ASC: Acocunting Standards Codification NIM: Net interest margin ASU: Accounting Standards Update NPA: Nonperforming asset BOLI: Bank-owned life insurance NPL: Nonperforming loan Caps: Interest rate cap derivatives OREO: Other real estate owned Community National: Community National Bancorporation OTTI: Other-than-temporary impairment CRBT: Cedar Rapids Bank & Trust Company PCI: Purchased credit impaired CRE: Commercial real estate Provision: Provision for loan/lease losses CSB: Community State Bank QCBT: Quad City Bank & Trust Company C&I: Commercial and industrial RB&T: Rockford Bank & Trust Company Dodd-Frank Act: Dodd-Frank Wall Street Reform and ROAA: Return on Average Assets Consumer Protection Act SBA: U.S. Small Business Administration EPS: Earnings per share SEC: Securities and Exchange Commission Exchange Act: Securities Exchange Act of 1934, as amended TA: Tangible assets FASB: Financial Accounting Standards Board TCE: Tangible common equity FDIC: Federal Deposit Insurance Corporation TDRs: Troubled debt restructurings FHLB: Federal Home Loan Bank TEY: Tax equivalent yield FRB: Federal Reserve Bank of Chicago The Company: QCR Holdings, Inc. GAAP: Generally Accepted Accounting Principles USDA: U.S. Department of Agriculture Guaranty: Guaranty Bankshares, Ltd. The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries which include four commercial banks: QCBT, CRBT, CSB and RB&T. All are state-chartered commercial banks. The Company also engages in direct financing lease contracts through m2, a wholly-owned subsidiary of QCBT. All material intercompany transactions and balances have been eliminated in consolidation. The acquisition of CSB occurred on August 31, 2016; therefore, the Consolidated Balance Sheets included herein for both June 30, 2017 and December 31, 2016 include CSB. The Consolidated Statements of Income included herein include CSB for the quarter and six months ended June 30, 2017, however, do not include CSB for the comparative periods ending June 30, 2016. On June 8, 2017, the Company announced the signing of a definitive agreement to acquire Guaranty Bank, headquartered in Cedar Rapids, Iowa, from Guaranty.The transaction is expected to be completed late in the third quarter or early in the fourth quarter of 2017, subject to certain customary closing conditions. The financial results of Guaranty are not recognized in this Report. See Note 8 to the Consolidated Financial Statements for additional information about the planned acquisition. 10 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued Recent accounting developments: In May 2014, FASB issued ASU 2014-09, Revenue from Contracts with Customers. ASU 2014-09 implements a common revenue standard that clarifies the principles for recognizing revenue. The core principle of ASU 2014-09 is that an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. To achieve that core principle, an entity should apply the following steps: (i) identify the contract(s) with a customer, (ii) identify the performance obligations in the contract, (iii) determine the transaction price, (iv) allocate the transaction price to the performance obligations in the contract and (v) recognize revenue when (or as) the entity satisfies a performance obligation. ASU 2014-09 was originally effective for the Company on January 1, 2017, however, FASB issued ASU 2015-14 which defers the effective date in order to provide additional time for both public and private entities to evaluate the impact. ASU 2014-09 will now be effective for the Company on January 1, 2018 and it is not expected to have a significant impact on the Company’s consolidated financial statements. In January 2016, FASB issued ASU 2016-01, Financial Instruments – Overall. ASU 2016-01 makes targeted adjustments to GAAP by eliminating the AFS classification for equity securities and requiring equity investments to be measured at fair value with changes in fair value recognized in net income. The standard also requires public business entities to use the exit price notion when measuring fair value of financial instruments for disclosure purposes. The standard clarifies that an entity should evaluate the need for a valuation allowance on a deferred tax asset related to AFS securities in combination with the entity’s other deferred tax assets. It also requires an entity to present separately (within other comprehensive income) the portion of the total change in the fair value of a liability resulting from a change in the instrument-specific credit risk when the entity has elected to measure the liability at fair value in accordance with the fair value option for financial instruments. Additionally, the standard eliminates the requirement for public business entities to disclose the methods and significant assumptions used to estimate the fair value that is required to be disclosed for financial instruments measured at amortized cost on the balance sheet. ASU 2016-01 is effective for fiscal years beginning after December 15, 2017, including interim periods within those fiscal years and it is not expected to have a significant impact on the Company’s consolidated financial statements. In February 2016, the FASB issued ASU 2016-02, Leases. Under ASU 2016-02, lessees will be required to recognize a lease liability measured on a discounted basis and a right-of-use asset for all leases (with the exception of short-term leases). Lessor accounting is largely unchanged under ASU 2016-02. However, the definition of initial direct costs was updated to include only initial direct costs that are considered incremental. This change in definition will change the manner in which the Company recognizes the costs associated with originating leases. ASU 2016-02 is effective for fiscal years beginning after December 15, 2018, including interim periods within those fiscal years. Early adoption is permitted for all entities. The Company is in the process of analyzing the impact of adoption on the Company’s consolidated financial statements. In June 2016, the FASB issued ASU 2016-13, Financial Instruments – Credit Losses. Under the standard, assets measured at amortized costs (including loans, leases and AFS securities) will be presented at the net amount expected to be collected. Rather than the “incurred” model that is currently being utilized, the standard will require the use of a forward-looking approach to recognizing all expected credit losses at the beginning of an asset’s life. For public companies, ASU 2016-13 is effective for fiscal years beginning after December 15, 2019, including interim periods within those fiscal years. Companies may choose to early adopt for fiscal years beginning after December 15, 2018, including interim periods within those fiscal years. The Company is in the process of analyzing the impact of adoption on the Company’s consolidated financial statements. Effective January 1, 2017, the Company adopted ASU 2016-09, Compensation – Stock Compensation. Under the standard, the excess tax benefit (deficiency) related to stock options exercised and restricted stock awards vested is recorded as an adjustment to income tax expense. In the past, this tax benefit (deficiency) was recorded directly to equity. This change in accounting resulted in $90 thousand of reduced income tax in the second quarter of 2017 and $623 thousand of reduced income tax expense in the first six months of 2017. 11 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued NOTE 2 – INVESTMENT SECURITIES The amortized cost and fair value of investment securities as of June 30, 2017 and December 31, 2016 are summarized as follows: Gross Gross Amortized Unrealized Unrealized Fair Cost Gains (Losses) Value June 30, 2017: Securities HTM: Municipal securities $ 323,153,634 $ 2,027,969 $ (3,242,226 ) $ 321,939,377 Other securities 1,050,000 - - 1,050,000 $ 324,203,634 $ 2,027,969 $ (3,242,226 ) $ 322,989,377 Securities AFS: U.S. govt. sponsored agency securities $ 42,037,160 $ 96,651 $ (189,347 ) $ 41,944,464 Residential mortgage-backed and related securities 166,063,973 245,551 (1,894,691 ) 164,414,833 Municipal securities 57,881,338 471,713 (252,541 ) 58,100,510 Other securities 4,065,468 778,988 (22,550 ) 4,821,906 $ 270,047,939 $ 1,592,903 $ (2,359,129 ) $ 269,281,713 December 31, 2016: Securities HTM: Municipal securities $ 321,859,056 $ 2,200,577 $ (4,694,734 ) $ 319,364,899 Other securities 1,050,000 - - 1,050,000 $ 322,909,056 $ 2,200,577 $ (4,694,734 ) $ 320,414,899 Securities AFS: U.S. govt. sponsored agency securities $ 46,281,306 $ 132,886 $ (330,585 ) $ 46,083,607 Residential mortgage-backed and related securities 150,465,222 174,993 (2,938,088 ) 147,702,127 Municipal securities 52,816,541 425,801 (637,916 ) 52,604,426 Other securities 4,046,332 703,978 (27,331 ) 4,722,979 $ 253,609,401 $ 1,437,658 $ (3,933,920 ) $ 251,113,139 12 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued The Company’s HTM municipal securities consist largely of private issues of municipal debt. The large majority of the municipalities are located within the Midwest. The municipal debt investments are underwritten using specific guidelines with ongoing monitoring. The Company’s residential mortgage-backed and related securities portfolio consists entirely of government sponsored or government guaranteed securities. The Company has not invested in private mortgage-backed securities or pooled trust preferred securities. Gross unrealized losses and fair value, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position as of June 30, 2017 and December 31, 2016, are summarized as follows: Less than 12 Months 12 Months or More Total Gross Gross Gross Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses June 30, 2017: Securities HTM: Municipal securities $ 64,001,034 $ (1,792,524 ) $ 30,641,106 $ (1,449,702 ) $ 94,642,140 $ (3,242,226 ) Securities AFS: U.S. govt. sponsored agency securities $ 27,793,290 $ (184,702 ) $ 4,775,235 $ (4,645 ) $ 32,568,525 $ (189,347 ) Residential mortgage-backed and related securities 129,347,074 (1,614,041 ) 8,839,471 (280,650 ) 138,186,545 (1,894,691 ) Municipal securities 25,578,044 (234,044 ) 336,441 (18,497 ) 25,914,485 (252,541 ) Other securities 926,800 (22,550 ) - - 926,800 (22,550 ) $ 183,645,208 $ (2,055,337 ) $ 13,951,147 $ (303,792 ) $ 197,596,355 $ (2,359,129 ) December 31, 2016: Securities HTM: Municipal securities $ 122,271,533 $ (4,076,647 ) $ 13,010,803 $ (618,087 ) $ 135,282,336 $ (4,694,734 ) Securities AFS: U.S. govt. sponsored agency securities $ 21,788,139 $ (257,640 ) $ 5,499,012 $ (72,945 ) $ 27,287,151 $ (330,585 ) Residential mortgage-backed and related securities 121,506,582 (2,641,664 ) 7,437,615 (296,424 ) 128,944,197 (2,938,088 ) Municipal securities 34,152,822 (618,462 ) 338,099 (19,454 ) 34,490,921 (637,916 ) Other securities 3,177,414 (27,331 ) - - 3,177,414 (27,331 ) $ 180,624,957 $ (3,545,097 ) $ 13,274,726 $ (388,823 ) $ 193,899,683 $ (3,933,920 ) At June 30, 2017, the investment portfolio included 568 securities. Of this number, 212 securities were in an unrealized loss position. The aggregate losses of these securities totaled approximately 0.9% of the total amortized cost of the portfolio. Of these 212 securities, 30 securities had an unrealized loss for twelve months or more. All of the debt securities in unrealized loss positions are considered acceptable credit risks. Based upon an evaluation of the available evidence, including the recent changes in market rates, credit rating information and information obtained from regulatory filings, management believes the declines in fair value for these debt securities are temporary. In addition, the Company lacks the intent to sell these securities and it is not more-likely-than-not that the Company will be required to sell these debt securities before their anticipated recovery. At June 30, 2017 and December 31, 2016, equity securities represented less than 1% of the total portfolio. The Company did not recognize OTTI on any debt or equity securities for the three or six months ended June 30, 2017 and 2016. 13 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued All sales of securities for the three and six months ended June 30, 2017 and 2016 were from securities identified as AFS. Information on proceeds received, as well as pre-tax gross gains and losses from sales on those securities are as follows: Three Months Ended Six Months Ended June 30, 2017 June 30, 2016 June 30, 2017 June 30, 2016 Proceeds from sales of securities $ 13,554,075 $ 5,548,294 $ 13,554,075 $ 61,075,145 Pre-tax gross gains from sales of securities 59,568 18,030 59,568 533,545 Pre-tax gross losses from sales of securities (21,104 ) - (21,104 ) (157,035 ) The amortized cost and fair value of securities as of June 30, 2017 by contractual maturity are shown below. Expected maturities of residential mortgage-backed and related securities may differ from contractual maturities because the residential mortgages underlying the residential mortgage-backed and related securities may be prepaid without any penalties. Therefore, these securities are not included in the maturity categories in the following table. “Other securities” AFS are excluded from the maturity categories as there is no fixed maturity date for those securities. Amortized Cost Fair Value Securities HTM: Due in one year or less $ 7,479,990 $ 7,478,528 Due after one year through five years 18,040,753 18,137,483 Due after five years 298,682,891 297,373,366 $ 324,203,634 $ 322,989,377 Securities AFS: Due in one year or less $ 3,498,188 $ 3,504,089 Due after one year through five years 31,550,278 31,700,139 Due after five years 64,870,032 64,840,746 $ 99,918,498 $ 100,044,974 Residential mortgage-backed and related securities 166,063,973 164,414,833 Other securities 4,065,468 4,821,906 $ 270,047,939 $ 269,281,713 Portions of the U.S. government sponsored agency securities and municipal securities contain call options, at the discretion of the issuer, to terminate the security at par and at predetermined dates prior to the stated maturity. These callable securities are summarized as follows: Amortized Cost Fair Value Securities HTM: Municipal securities $ 170,556,294 $ 170,715,228 Securities AFS: U.S. govt. sponsored agency securities 5,048,597 5,040,134 Municipal securities 41,135,349 41,095,251 $ 46,183,946 $ 46,135,385 14 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued As of June 30, 2017, the Company’s municipal securities portfolios were comprised of general obligation bonds issued by 124 issuers with fair values totaling $107.9 million and revenue bonds issued by 126 issuers, primarily consisting of states, counties, towns, villages and school districts with fair values totaling $272.2 million. The Company held investments in general obligation bonds in 21 states, including six states in which the aggregate fair value exceeded $5.0 million. The Company held investments in revenue bonds in 13 states, including six states in which the aggregate fair value exceeded $5.0 million. As of December 31, 2016, the Company’s municipal securities portfolios were comprised of general obligation bonds issued by 116 issuers with fair values totaling $116.5 million and revenue bonds issued by 120 issuers, primarily consisting of states, counties, towns, villages and school districts with fair values totaling $255.5 million. The Company held investments in general obligation bonds in 21 states, including five states in which the aggregate fair value exceeded $5.0 million. The Company held investments in revenue bonds in twelve states, including six states in which the aggregate fair value exceeded $5.0 million. The amortized cost and fair values of the Company’s portfolio of general obligation bonds are summarized in the following tables by the issuer’s state: June 30, 2017: U.S. State: Number of Issuers Amortized Cost Fair Value Average Exposure Per Issuer (Fair Value) Iowa 26 $ 31,131,484 $ 31,242,925 $ 1,201,651 North Dakota 7 21,619,812 21,514,855 3,073,551 Illinois 19 14,872,773 15,051,806 792,200 Missouri 16 9,078,540 9,123,733 570,233 Ohio 10 8,716,542 8,588,019 858,802 Texas 8 5,347,075 5,336,188 667,024 Other 38 16,886,554 16,997,159 447,294 Total general obligation bonds 124 $ 107,652,780 $ 107,854,685 $ 869,796 December 31, 2016: U.S. State: Number of Issuers Amortized Cost Fair Value Average Exposure Per Issuer (Fair Value) Iowa 27 $ 32,258,612 $ 32,231,936 $ 1,193,775 Illinois 19 29,214,559 29,308,438 1,542,549 North Dakota 7 22,169,050 21,499,075 3,071,296 Missouri 14 8,291,192 8,323,245 594,518 Ohio 8 6,790,398 6,651,897 831,487 Other 41 18,481,496 18,458,044 450,196 Total general obligation bonds 116 $ 117,205,307 $ 116,472,635 $ 1,004,074 15 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued The amortized cost and fair values of the Company’s portfolio of revenue bonds are summarized in the following tables by the issuer’s state: June 30, 2017: U.S. State: Number of Issuers Amortized Cost Fair Value Average Exposure Per Issuer (Fair Value) Missouri 54 $ 107,360,504 $ 106,983,845 $ 1,981,182 Iowa 27 57,862,675 57,834,419 2,142,016 Indiana 21 50,114,290 49,578,767 2,360,894 Ohio 5 19,691,358 19,493,348 3,898,670 Kansas 6 13,178,963 13,179,104 2,196,517 North Dakota 5 11,729,782 11,676,766 2,335,353 Other 8 13,444,620 13,438,953 1,679,869 Total revenue bonds 126 $ 273,382,192 $ 272,185,202 $ 2,160,200 December 31, 2016: U.S. State: Number of Issuers Amortized Cost Fair Value Average Exposure Per Issuer (Fair Value) Missouri 47 $ 90,784,441 $ 89,664,013 $ 1,907,745 Iowa 31 70,788,393 71,142,393 2,294,916 Indiana 22 47,994,737 47,582,138 2,162,824 Kansas 6 13,476,366 13,427,491 2,237,915 North Dakota 4 8,089,067 7,796,381 1,949,095 Ohio 3 13,650,000 13,405,222 4,468,407 Other 7 12,687,286 12,479,052 1,782,722 Total revenue bonds 120 $ 257,470,290 $ 255,496,690 $ 2,129,139 Both general obligation and revenue bonds are diversified across many issuers. As of June 30, 2017 and December 31, 2016, the Company did not hold general obligation or revenue bonds of any single issuer, the aggregate book or market value of which exceeded 5% of the Company’s stockholders’ equity. Of the general obligation and revenue bonds in the Company’s portfolio, the majority are unrated bonds that represent small, private issuances. All unrated bonds were underwritten according to loan underwriting standards and have an average loan risk rating of 2, indicating very high quality. Additionally, many of these bonds are funding essential municipal services such as water, sewer, education, and medical facilities. The Company’s municipal securities are owned by each of the four charters, whose investment policies set forth limits for various subcategories within the municipal securities portfolio. Each charter is monitored individually, and as of June 30, 2017, all were well within policy limitations approved by the board of directors. Policy limits are calculated as a percentage of each charter’s total risk-based capital. As of June 30, 2017, the Company’s standard monitoring of its municipal securities portfolio had not uncovered any facts or circumstances resulting in significantly different credit ratings than those assigned by a nationally recognized statistical rating organization, or in the case of unrated bonds, the rating assigned using the credit underwriting standards. 16 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued NOTE 3 – LOANS/LEASES RECEIVABLE The composition of the loan/lease portfolio as of June 30, 2017 and December 31, 2016 is presented as follows: As of June 30, As of December 31, 2017 2016 C&I loans $ 942,538,419 $ 827,637,263 CRE loans Owner-occupied CRE 317,225,055 332,387,621 Commercial construction, land development, and other land 179,316,027 165,149,491 Other non owner-occupied CRE 635,365,041 595,921,748 1,131,906,123 1,093,458,860 Direct financing leases * 153,336,548 165,419,360 Residential real estate loans ** 233,870,678 229,233,104 Installment and other consumer loans 84,047,403 81,665,695 2,545,699,171 2,397,414,282 Plus deferred loan/lease origination costs, net of fees 7,866,437 8,072,703 2,553,565,608 2,405,486,985 Less allowance (33,356,632 ) (30,757,448 ) $ 2,520,208,976 $ 2,374,729,537 * Direct financing leases: Net minimum lease payments to be received $ 170,143,561 $ 184,274,802 Estimated unguaranteed residual values of leased assets 1,085,154 1,085,154 Unearned lease/residual income (17,892,167 ) (19,940,596 ) 153,336,548 165,419,360 Plus deferred lease origination costs, net of fees 5,216,015 5,881,778 158,552,563 171,301,138 Less allowance (2,638,301 ) (3,111,898 ) $ 155,914,262 $ 168,189,240 *Management performs an evaluation of the estimated unguaranteed residual values of leased assets on an annual basis, at a minimum. The evaluation consists of discussions with reputable and current vendors, which is combined with management’s expertise and understanding of the current states of particular industries to determine informal valuations of the equipment. As necessary and where available, management will utilize valuations by independent appraisers. The large majority of leases with residual values contain a lease options rider, which requires the lessee to pay the residual value directly, finance the payment of the residual value, or extend the lease term to pay the residual value. In these cases, the residual value is protected and the risk of loss is minimal. There were no losses related to residual values for the three and six months ended June 30, 2017 and 2016. **Includes residential real estate loans held for sale totaling $705,800 and $1,135,500 as of June 30, 2017, and December 31, 2016, respectively. 17 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued Changes in accretable yield for acquired loans were as follows: Three months ended June 30, 2017 Six months ended June 30, 2017 PCI Performing PCI Performing Loans Loans Total Loans Loans Total Balance at the beginning of the period $ (127,616 ) $ (6,944,074 ) $ (7,071,690 ) $ (194,306 ) $ (9,115,614 ) $ (9,309,920 ) Accretion recognized 43,756 1,618,603 1,662,359 110,446 3,790,143 3,900,589 Balance at the end of the period $ (83,860 ) $ (5,325,471 ) $ (5,409,331 ) $ (83,860 ) $ (5,325,471 ) $ (5,409,331 ) The aging of the loan/lease portfolio by classes of loans/leases as of June 30, 2017 and December 31, 2016 is presented as follows: As of June 30, 2017 Classes of Loans/Leases Current 30-59 Days Past Due 60-89 Days Past Due Accruing Past Due 90 Days or More Nonaccrual Loans/Leases Total C&I $ 937,716,988 $ 271,248 $ 430,367 $ 45,812 $ 4,074,004 $ 942,538,419 CRE Owner-Occupied CRE 316,555,536 514,499 - - 155,020 317,225,055 Commercial Construction, Land Development, and Other Land 174,851,763 117,247 - - 4,347,017 179,316,027 Other Non Owner-Occupied CRE 632,539,426 1,503,560 - - 1,322,055 635,365,041 Direct Financing Leases 151,027,116 155,553 106,185 - 2,047,694 153,336,548 Residential Real Estate 232,076,296 92,966 395,734 257,771 1,047,911 233,870,678 Installment and Other Consumer 83,377,699 253,751 71,882 120,363 223,708 84,047,403 $ 2,528,144,824 $ 2,908,824 $ 1,004,168 $ 423,946 $ 13,217,409 $ 2,545,699,171 As a percentage of total loan/lease portfolio 99.31 % 0.11 % 0.04 % 0.02 % 0.52 % 100.00 % As of December 31, 2016 Classes of Loans/Leases Current 30-59 Days Past Due 60-89 Days Past Due Accruing Past Due 90 Days or More Nonaccrual Loans/Leases Total C&I $ 821,637,507 $ 1,455,185 $ 10,551 $ 346,234 $ 4,187,786 $ 827,637,263 CRE Owner-Occupied CRE 331,812,571 - 242,902 - 332,148 332,387,621 Commercial Construction, Land Development, and Other Land 160,760,034 35,638 - - 4,353,819 165,149,491 Other Non Owner-Occupied CRE 594,384,926 100,673 - - 1,436,149 595,921,748 Direct Financing Leases 161,452,627 730,627 574,700 215,225 2,446,181 165,419,360 Residential Real Estate 227,023,552 473,478 365,581 294,854 1,075,639 229,233,104 Installment and Other Consumer 81,199,766 204,973 63,111 110,501 87,344 81,665,695 $ 2,378,270,983 $ 3,000,574 $ 1,256,845 $ 966,814 $ 13,919,066 $ 2,397,414,282 As a percentage of total loan/lease portfolio 99.20 % 0.13 % 0.05 % 0.04 % 0.58 % 100.00 % 18 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued NPLs by classes of loans/leases as of June 30, 2017 and December 31, 2016 are presented as follows: As of June 30, 2017 Classes of Loans/Leases Accruing Past Due 90 Days or More Nonaccrual Loans/Leases * Accruing TDRs Total NPLs Percentage of Total NPLs C&I $ 45,812 $ 4,074,004 $ 4,858,983 $ 8,978,799 43.68 % CRE Owner-Occupied CRE - 155,020 - 155,020 0.75 % Commercial Construction, Land Development, and Other Land - 4,347,017 - 4,347,017 21.15 % Other Non Owner-Occupied CRE - 1,322,055 - 1,322,055 6.43 % Direct Financing Leases - 2,047,694 1,689,086 3,736,780 18.18 % Residential Real Estate 257,771 1,047,911 350,704 1,656,386 8.06 % Installment and Other Consumer 120,363 223,708 16,400 360,471 1.75 % $ 423,946 $ 13,217,409 $ 6,915,173 $ 20,556,528 100.00 % *Nonaccrual loans/leases included $2,167,863 of TDRs, including $268,629 in C&I loans, $1,148,818 in CRE loans, $519,178 in direct financing leases, $179,881 in construction loans, $41,465 in residential real estate loans, and $9,892 in installment loans. As of December 31, 2016 Classes of Loans/Leases Accruing Past Due 90 Days or More Nonaccrual Loans/Leases ** Accruing TDRs Total NPLs Percentage of Total NPLs C&I $ 346,234 $ 4,187,786 $ 4,733,997 9,268,017 43.65 % CRE Owner-Occupied CRE - 332,148 - 332,148 1.56 % Commercial Construction, Land Development, and Other Land - 4,353,819 - 4,353,819 20.51 % Other Non Owner-Occupied CRE - 1,436,149 - 1,436,149 6.77 % Direct Financing Leases 215,225 2,446,181 1,008,244 3,669,650 17.28 % Residential Real Estate 294,854 1,075,639 585,541 1,956,034 9.21 % Installment and Other Consumer 110,501 87,344 18,746 216,591 1.02 % $ 966,814 $ 13,919,066 $ 6,346,528 $ 21,232,408 100.00 % **Nonaccrual loans/leases included $2,300,479 of TDRs, including $48,501 in C&I loans, $1,380,047 in CRE loans, $816,149 in direct financing leases, $43,579 in residential real estate loans, and $12,203 in installment loans. 19 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued Changes in the allowance by portfolio segment for the three and six months ended June 30, 2017 and 2016, respectively, are presented as follows: Three Months Ended June 30, 2017 C&I CRE Direct Financing Leases Residential Real Estate Installment and Other Consumer Total Balance, beginning $ 12,954,090 $ 12,643,266 $ 2,978,260 $ 2,375,864 $ 1,107,670 $ 32,059,150 Provisions (credits) charged to expense 1,281,786 339,857 297,672 116,151 (12,473 ) 2,022,993 Loans/leases charged off (74,071 ) (10,375 ) (684,079 ) (61,561 ) (21,518 ) (851,604 ) Recoveries on loans/leases previously charged off 45,928 26,485 46,448 - 7,232 126,093 Balance, ending $ 14,207,733 $ 12,999,233 $ 2,638,301 $ 2,430,454 $ 1,080,911 $ 33,356,632 Three Months Ended June 30, 2016 C&I CRE Direct Financing Leases Residential Real Estate Installment and Other Consumer Total Balance, beginning $ 10,991,979 $ 10,090,567 $ 3,287,231 $ 1,836,622 $ 1,189,043 $ 27,395,442 Provisions (credits) charged to expense (241,600 ) 919,596 460,997 194,988 (136,131 ) 1,197,850 Loans/leases charged off (48,983 ) (23,101 ) (534,716 ) (17,523 ) (9,892 ) (634,215 ) Recoveries on loans/leases previously charged off 23,110 - 12,682 900 101,721 138,413 Balance, ending $ 10,724,506 $ 10,987,062 $ 3,226,194 $ 2,014,987 $ 1,144,741 $ 28,097,490 Six Months Ended June 30, 2017 Commercial and Industrial Commercial Real Estate Direct Financing Leases Residential Real Estate Installment and Other Consumer Total Balance, beginning $ 12,545,110 $ 11,670,609 $ 3,111,898 $ 2,342,344 $ 1,087,487 $ 30,757,448 Provisions (credits) charged to expense 1,875,144 1,306,128 802,687 159,671 (15,528 ) 4,128,102 Loans/leases charged off (292,344 ) (10,375 ) (1,342,763 ) (75,184 ) (23,564 ) (1,744,230 ) Recoveries on loans/leases previously charged off 79,823 32,871 66,479 3,623 32,516 215,312 Balance, ending $ 14,207,733 $ 12,999,233 $ 2,638,301 $ 2,430,454 $ 1,080,911 $ 33,356,632 Six Months Ended June 30, 2016 Commercial and Industrial Commercial Real Estate Direct Financing Leases Residential Real Estate Installment and Other Consumer Total Balance, beginning $ 10,484,080 $ 9,375,117 $ 3,395,088 $ 1,790,150 $ 1,096,471 $ 26,140,906 Provisions (credits) charged to expense 498,231 1,635,046 939,242 257,644 (59,328 ) 3,270,835 Loans/leases charged off (292,549 ) (23,101 ) (1,135,654 ) (33,707 ) (17,488 ) (1,502,499 ) Recoveries on loans/leases previously charged off 34,744 - 27,518 900 125,086 188,248 Balance, ending $ 10,724,506 $ 10,987,062 $ 3,226,194 $ 2,014,987 $ 1,144,741 $ 28,097,490 20 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued The allowance by impairment evaluation and by portfolio segment as of June 30, 2017 and December 31, 2016 is presented as follows: As of June 30, 2017 C&I CRE Direct Financing Leases Residential Real Estate Installment and Other Consumer Total Allowance for impaired loans/leases $ 1,580,113 $ 938,450 $ 550,575 $ 266,217 $ 20,365 $ 3,355,720 Allowance for nonimpaired loans/leases 12,627,620 12,060,783 2,087,726 2,164,237 1,060,546 30,000,912 $ 14,207,733 $ 12,999,233 $ 2,638,301 $ 2,430,454 $ 1,080,911 $ 33,356,632 Impaired loans/leases $ 8,985,913 $ 5,727,375 $ 3,553,173 $ 1,398,615 $ 240,107 $ 19,905,183 Nonimpaired loans/leases 933,552,506 1,126,178,748 149,783,375 232,472,063 83,807,296 2,525,793,988 $ 942,538,419 $ 1,131,906,123 $ 153,336,548 $ 233,870,678 $ 84,047,403 $ 2,545,699,171 Allowance as a percentage of impaired loans/leases 17.58 % 16.39 % 15.50 % 19.03 % 8.48 % 16.86 % Allowance as a percentage of nonimpaired loans/leases 1.35 % 1.07 % 1.39 % 0.93 % 1.27 % 1.19 % Total allowance as a percentage of total loans/leases 1.51 % 1.15 % 1.72 % 1.04 % 1.29 % 1.31 % As of December 31, 2016 C&I CRE Direct Financing Leases Residential Real Estate Installment and Other Consumer Total Allowance for impaired loans/leases $ 1,771,537 $ 693,919 $ 848,919 $ 289,112 $ 39,481 $ 3,642,968 Allowance for nonimpaired loans/leases 10,773,573 10,976,690 2,262,979 2,053,232 1,048,006 27,114,480 $ 12,545,110 $ 11,670,609 $ 3,111,898 $ 2,342,344 $ 1,087,487 $ 30,757,448 Impaired loans/leases $ 8,936,451 $ 6,112,114 $ 3,256,264 $ 1,661,180 $ 106,090 $ 20,072,099 Nonimpaired loans/leases 818,700,812 1,087,346,746 162,163,096 227,571,924 81,559,605 2,377,342,183 $ 827,637,263 $ 1,093,458,860 $ 165,419,360 $ 229,233,104 $ 81,665,695 $ 2,397,414,282 Allowance as a percentage of impaired loans/leases 19.82 % 11.35 % 26.07 % 17.40 % 37.21 % 18.15 % Allowance as a percentage of nonimpaired loans/leases 1.32 % 1.01 % 1.40 % 0.90 % 1.28 % 1.14 % Total allowance as a percentage of total loans/leases 1.52 % 1.07 % 1.88 % 1.02 % 1.33 % 1.28 % 21 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued Information for impaired loans/leases is presented in the tables below. The recorded investment represents customer balances net of any partial charge-offs recognized on the loan/lease. The unpaid principal balance represents the recorded balance outstanding on the loan/lease prior to any partial charge-offs. Loans/leases, by classes of financing receivable, considered to be impaired as of and for the six months ended June 30, 2017 are presented as follows: Classes of Loans/Leases Recorded Investment Unpaid Principal Balance Related Allowance Average Recorded Investment Interest Income Recognized Interest Income Recognized for Cash Payments Received Impaired Loans/Leases with No Specific Allowance Recorded: C&I $ 993,551 $ 1,003,988 $ - $ 802,367 $ 16,751 $ 16,751 CRE Owner-Occupied CRE - Commercial Construction, Land Development, and Other Land - Other Non Owner-Occupied CRE 1,148,818 1,148,818 - 1,171,229 - - Direct Financing Leases 2,739,319 2,739,319 - 2,557,608 57,844 57,844 Residential Real Estate 710,118 784,896 - 628,555 1,161 1,161 Installment and Other Consumer 189,018 189,019 - 144,838 218 218 $ 5,780,824 $ 5,866,040 $ - $ 5,304,597 $ 75,974 $ 75,974 Impaired Loans/Leases with Specific Allowance Recorded: C&I $ 7,992,362 $ 7,996,201 $ 1,580,113 $ 7,930,142 $ 97,721 $ 97,721 CRE Owner-Occupied CRE 155,020 155,020 111,520 266,439 - - Commercial Construction, Land Development, and Other Land 4,347,017 4,347,017 820,811 4,350,034 - - Other Non Owner-Occupied CRE 76,519 76,519 6,119 25,506 - - Direct Financing Leases 813,854 813,854 550,575 739,561 - - Residential Real Estate 688,497 688,497 266,217 604,450 7,229 7,229 Installment and Other Consumer 51,090 51,090 20,365 29,137 - - $ 14,124,359 $ 14,128,198 $ 3,355,720 $ 13,945,269 $ 104,950 $ 104,950 Total Impaired Loans/Leases: C&I $ 8,985,913 $ 9,000,189 $ 1,580,113 $ 8,732,509 $ 114,472 $ 114,472 CRE Owner-Occupied CRE 155,020 155,020 111,520 266,439 - - Commercial Construction, Land Development, and Other Land 4,347,017 4,347,017 820,811 4,350,033 - - Other Non Owner-Occupied CRE 1,225,337 1,225,337 6,119 1,196,735 - - Direct Financing Leases 3,553,173 3,553,173 550,575 3,297,169 57,844 57,844 Residential Real Estate 1,398,615 1,473,393 266,217 1,233,005 8,390 8,390 Installment and Other Consumer 240,108 240,109 20,365 173,975 218 218 $ 19,905,183 $ 19,994,2388 $ 3,355,720 $ 19,249,865 $ 180,924 $ 180,924 Impaired loans/leases for which no allowance has been provided have adequate collateral, based on management’s current estimates. 22 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued Loans/leases, by classes of financing receivable, considered to be impaired as of and for the three months ended June 30, 2017 and 2016, respectively, are presented as follows: Three Months Ended June 30, 2017 Three Months Ended June 30, 2016 Classes of Loans/Leases Average Recorded Investment Interest Income Recognized Interest Income Recognized for Cash Payments Received Average Recorded Investment Interest Income Recognized Interest Income Recognized for Cash Payments Received Impaired Loans/Leases with No Specific Allowance Recorded: C&I $ 805,309 $ 9,399 $ 9,399 $ 2,524,056 $ 3,519 $ 3,519 CRE Owner-Occupied CRE - - - 121,444 - - Commercial Construction, Land Development, and Other Land - Other Non Owner-Occupied CRE 1,160,161 - - 1,311,540 - - Direct Financing Leases 2,560,019 38,949 38,949 1,510,987 19,897 19,897 Residential Real Estate 712,793 - - 621,354 1,013 1,013 Installment and Other Consumer 173,585 218 218 229,207 - - $ 5,411,867 $ 48,566 $ 48,566 $ 6,318,588 $ 24,429 $ 24,429 Impaired Loans/Leases with Specific Allowance Recorded: C&I $ 8,066,702 $ 35,055 $ 35,055 $ 2,292,483 $ - $ - CRE Owner-Occupied CRE 238,584 - Commercial Construction, Land Development, and Other Land 4,348,142 - - 190,174 - - Other Non Owner-Occupied CRE 38,260 - - 658,220 - - Direct Financing Leases 757,602 - - 995,446 - - Residential Real Estate 624,641 2,989 2,989 919,271 1,948 1,948 Installment and Other Consumer 34,333 - - 218,742 1,468 1,468 $ 14,108,264 $ 38,044 $ 38,044 $ 5,274,336 $ 3,416 $ 3,416 Total Impaired Loans/Leases: C&I $ 8,872,011 $ 44,454 $ 44,454 $ 4,816,539 $ 3,519 $ 3,519 CRE Owner-Occupied CRE 238,584 - - 121,444 - - Commercial Construction, Land Development, and Other Land 4,348,142 - - 190,174 - - Other Non Owner-Occupied CRE 1,198,421 - - 1,969,760 - - Direct Financing Leases 3,317,621 38,949 38,949 2,506,433 19,897 19,897 Residential Real Estate 1,337,434 2,989 2,989 1,540,625 2,961 2,961 Installment and Other Consumer 207,918 218 218 447,949 1,468 1,468 $ 19,520,131 $ 86,610 $ 86,610 $ 11,592,924 $ 27,845 $ 27,845 Impaired loans/leases for which no allowance has been provided have adequate collateral, based on management’s current estimates. 23 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued Loans/leases, by classes of financing receivable, considered to be impaired as of December 31, 2016 are presented as follows: Classes of Loans/Leases Recorded Investment Unpaid Principal Balance Related Allowance Impaired Loans/Leases with No Specific Allowance Recorded: C&I $ 841,895 $ 951,600 $ - CRE Owner-Occupied CRE - 93,774 - Commercial Construction, Land Development, and Other Land - - - Other Non Owner-Occupied CRE 1,196,549 1,196,549 - Direct Financing Leases 1,690,121 1,690,121 - Residential Real Estate 853,294 892,495 - Installment and Other Consumer 55,734 55,734 - $ 4,637,593 $ 4,880,273 $ - Impaired Loans/Leases with Specific Allowance Recorded: C&I $ 8,094,556 $ 8,098,395 $ 1,771,537 CRE Owner-Occupied CRE 322,148 322,148 57,398 Commercial Construction, Land Development, and Other Land 4,353,819 4,353,817 577,611 Other Non Owner-Occupied CRE 239,600 239,600 58,910 Direct Financing Leases 1,566,141 1,566,143 848,919 Residential Real Estate 807,886 882,018 289,112 Installment and Other Consumer 50,356 50,356 39,481 $ 15,434,506 $ 15,512,477 $ 3,642,968 Total Impaired Loans/Leases: C&I $ 8,936,451 $ 9,049,995 $ 1,771,537 CRE Owner-Occupied CRE 322,148 415,922 57,398 Commercial Construction, Land Development, and Other Land 4,353,819 4,353,817 577,611 Other Non Owner-Occupied CRE 1,436,149 1,436,149 58,910 Direct Financing Leases 3,256,262 3,256,264 848,919 Residential Real Estate 1,661,180 1,774,513 289,112 Installment and Other Consumer 106,090 106,090 39,481 $ 20,072,099 $ 20,392,750 $ 3,642,968 Impaired loans/leases for which no allowance has been provided have adequate collateral, based on management’s current estimates. 24 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued For C&I and CRE loans, the Company’s credit quality indicator consists of internally assigned risk ratings. Each commercial loan is assigned a risk rating upon origination. The risk rating is reviewed every 15 months, at a minimum, and on an as-needed basis depending on the specific circumstances of the loan. For direct financing leases, residential real estate loans, and installment and other consumer loans, the Company’s credit quality indicator is performance determined by delinquency status. Delinquency status is updated daily by the Company’s loan system. For each class of financing receivable, the following presents the recorded investment by credit quality indicator as of June 30, 2017 and December 31, 2016: As of June 30, 2017 CRE Non Owner-Occupied Internally Assigned Risk Rating C&I Owner-Occupied CRE Commercial Construction, Land Development, and Other Land Other CRE Total As a % of Total Pass (Ratings 1 through 5) $ 904,511,211 $ 301,874,401 $ 172,442,816 $ 622,588,629 $ 2,001,417,057 96.48 % Special Mention (Rating 6) 10,814,298 10,448,915 1,780,000 4,693,909 27,737,122 1.34 % Substandard (Rating 7) 27,212,910 4,901,739 5,093,211 8,082,503 45,290,363 2.18 % Doubtful (Rating 8) - 0.00 % $ 942,538,419 $ 317,225,055 $ 179,316,027 $ 635,365,041 $ 2,074,444,542 100.00 % As of June 30, 2017 Delinquency Status * Direct Financing Leases Residential Real Estate Installment and Other Consumer Total As a % of Total Performing $ 149,599,768 $ 232,214,292 $ 83,686,932 $ 465,500,992 98.78 % Nonperforming 3,736,780 1,656,386 360,471 5,753,637 1.22 % $ 153,336,548 $ 233,870,678 $ 84,047,403 $ 471,254,629 100.00 % As of December 31, 2016 CRE Non Owner-Occupied Internally Assigned Risk Rating C&I Owner-Occupied CRE Commercial Construction, Land Development, and Other Land Other CRE Total As a % of Total Pass (Ratings 1 through 5) $ 796,568,451 $ 314,447,662 $ 158,108,465 $ 582,854,048 $ 1,851,978,626 96.40 % Special Mention (Rating 6) 6,305,772 7,559,380 1,780,000 4,437,122 20,082,274 1.05 % Substandard (Rating 7) 24,763,040 10,380,369 5,261,026 8,630,578 49,035,013 2.55 % Doubtful (Rating 8) - 210 - - 210 0.00 % $ 827,637,263 $ 332,387,621 $ 165,149,491 $ 595,921,748 $ 1,921,096,123 100.00 % As of December 31, 2016 Delinquency Status * Direct Financing Leases Residential Real Estate Installment and Other Consumer Total As a % of Total Performing $ 161,749,710 $ 227,277,070 $ 81,449,104 $ 470,475,884 98.77 % Nonperforming 3,669,650 1,956,034 216,591 5,842,275 1.23 % $ 165,419,360 $ 229,233,104 $ 81,665,695 $ 476,318,159 100.00 % *Performing loans/leases accruing and less than 90 days past due. Nonperforming loans/leases on nonaccrual, accruing loans/leases that are greater than or equal to 90 days past due, and accruing TDRs. 25 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued As of June 30, 2017 and December 31, 2016, TDRs totaled $9,083,036 and $8,647,007, respectively. For each class of financing receivable, the following presents the number and recorded investment of TDRs, by type of concession, that were restructured during the three and six months ended June 30, 2017 and 2016. The difference between the pre-modification recorded investment and the post-modification recorded investment would be any partial charge-offs at the time of the restructuring. For the three months ended June 30, 2017 For the three months ended June 30, 2016 Classes of Loans/Leases Number of Loans / Leases Pre- Modification Recorded Investment Post-Modification Recorded Investment Specific Allowance Number of Loans / Leases Pre- Modification Recorded Investment Post-Modification Recorded Investment Specific Allowance CONCESSION - Extension of Maturity C&I - 1 $ 52,286 $ 52,286 $ - Direct Financing Leases 1 $ 98,119 $ 98,119 $ - - $ - $ - $ - 1 $ 98,119 $ 98,119 $ - 1 $ 52,286 $ 52,286 $ - CONCESSION - Significant Payment Delay C&I 1 $ 47,509 $ 47,509 $ - 1 $ 62,140 $ 62,140 $ - Direct Financing Leases 15 802,542 802,542 - 4 494,692 494,692 - 16 $ 850,051 $ 850,051 $ - 5 $ 556,832 $ 556,832 $ - CONCESSION - Significant Payment Delay C&I - $ - $ - $ - 1 $ 1,233,740 $ 1,233,740 $ - - $ - $ - $ - 1 $ 1,233,740 $ 1,233,740 $ - TOTAL 17 $ 948,170 $ 948,170 $ - 7 $ 1,842,858 $ 1,842,858 $ - For the six months ended June 30, 2017 For the six months ended June 30, 2016 Classes of Loans/Leases Number of Loans / Leases Pre- Modification Recorded Investment Post-Modification Recorded Investment Specific Allowance Number of Loans / Leases Pre- Modification Recorded Investment Post-Modification Recorded Investment Specific Allowance CONCESSION - Extension of Maturity C&I - $ - $ - $ - 1 $ 52,286 $ 52,286 $ - Direct Financing Leases 2 104,382 104,382 - 4 410,653 410,653 - 2 $ 104,382 $ 104,382 $ - 5 $ 462,939 $ 462,939 $ - CONCESSION - Significant Payment Delay C&I 3 $ 181,198 $ 181,198 $ - 1 $ 62,140 $ 62,140 $ - Direct Financing Leases 23 1,472,403 1,472,403 - 5 540,631 540,631 - 26 $ 1,653,601 $ 1,653,601 $ - 6 $ 602,771 $ 602,771 $ - CONCESSION - Interest Rate Adjusted Below Market CRE - Other - $ - $ - $ - 1 $ 1,233,740 $ 1,233,740 $ - - $ - $ - $ - 1 1,233,740 1,233,740 - TOTAL 28 $ 1,757,983 $ 1,757,983 $ - 12 $ 2,299,450 $ 2,299,450 $ - Of the TDRs reported above, none were on nonaccrual as of June 30, 2017. One with a post-modification recorded balance of $1,233,740 was on nonaccrual as of June 30, 2016. For the three and six months ended June 30, 2017, two of the Company’s TDRs redefaulted within 12 months subsequent to restructure where default is defined as delinquency of 90 days or more and/or placement on nonaccrual status. These two TDRs were related to the same customer and were restructured in the fourth quarter of 2016 with pre-modification balances totaling $195 thousand. For the three and six months ended June 30, 2016, none of the Company’s TDRs had redefaulted within 12 months subsequent to restructure. 26 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued NOTE 4 - EARNINGS PER SHARE The following information was used in the computation of EPS on a basic and diluted basis: Three months ended Six months ended June 30, June 30, 2017 2016 2017 2016 Net income $ 8,766,017 $ 6,676,467 $ 17,950,982 $ 13,049,956 Basic EPS $ 0.67 $ 0.54 $ 1.36 $ 1.08 Diluted EPS $ 0.65 $ 0.53 $ 1.33 $ 1.07 Weighted average common shares outstanding 13,170,283 12,335,077 13,151,833 12,064,349 Weighted average common shares issuable upon exercise of stock options and under the employee stock purchase plan 346,309 181,397 350,672 170,863 Weighted average common and common equivalent shares outstanding 13,516,592 12,516,474 13,502,505 12,235,212 The increase in weighted average common shares outstanding from June 30, 2016 to June 30, 2017 was primarily due to the common stock issuance discussed in Note 2 of the Company’s Annual Report on Form 10-K for the year ended December 31, 2016. NOTE 5 – FAIR VALUE Accounting guidance on fair value measurement uses a hierarchy intended to maximize the use of observable inputs and minimize the use of unobservable inputs. This hierarchy includes three levels and is based upon the valuation techniques used to measure assets and liabilities. The three levels are as follows: ● Level 1 – Inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in markets; ● Level 2 – Inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument; and ● Level 3 – Inputs to the valuation methodology are unobservable and significant to the fair value measurement. 27 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued Assets and liabilities measured at fair value on a recurring basis comprise the following at June 30, 2017 and December 31, 2016: Fair Value Measurements at Reporting Date Using Quoted Prices Significant in Active Other Significant Markets for Observable Unobservable Identical Assets Inputs Inputs Fair Value (Level 1) (Level 2) (Level 3) June 30, 2017: Securities AFS: U.S. govt. sponsored agency securities $ 41,944,464 $ - $ 41,944,464 $ - Residential mortgage-backed and related securities 164,414,833 - 164,414,833 - Municipal securities 58,100,510 - 58,100,510 - Other securities 4,821,906 1,050 4,820,856 - Interest rate caps 398,973 - 398,973 - Interest rate swaps - assets 2,547,466 - 2,547,466 - Total assets measured at fair value $ 272,228,152 $ 1,050 $ 272,227,102 $ - Interest rate swaps - liabilities $ 2,547,466 $ - $ 2,547,466 $ - Total liabilities measured at fair value $ 2,547,466 $ - $ 2,547,466 $ - December 31, 2016: Securities AFS: U.S. govt. sponsored agency securities $ 46,083,607 $ - $ 46,083,607 $ - Residential mortgage-backed and related securities 147,702,127 - 147,702,127 - Municipal securities 52,604,426 - 52,604,426 - Other securities 4,722,979 1,361 4,721,618 - Interest rate caps 576,527 - 576,527 - Interest rate swaps - assets 2,338,281 - 2,338,281 - Total assets measured at fair value $ 254,027,947 $ 1,361 $ 254,026,586 $ - Interest rate swaps - liabilities $ 2,338,281 $ - $ 2,338,281 $ - Total liabilities measured at fair value $ 2,338,281 $ - $ 2,338,281 $ - There were no transfers of assets or liabilities between Levels 1, 2, and 3 of the fair value hierarchy for the three and six months ended June 30, 2017 or 2016. A small portion of the securities available for sale portfolio consists of common stock issued by various unrelated bank holding companies. The fair values used by the Company are obtained from an independent pricing service and represent quoted market prices for the identical securities (Level 1 inputs). 28 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued The remainder of the securities available for sale portfolio consists of securities whereby the Company obtains fair values from an independent pricing service. The fair values are determined by pricing models that consider observable market data, such as interest rate volatilities, LIBOR yield curve, credit spreads and prices from market makers and live trading systems (Level 2 inputs). Interest rate caps are used for the purpose of hedging interest rate risk. The fair values are determined by pricing models that consider observable market data for derivative instruments with similar structures (Level 2 inputs). Interest rate swaps are executed for select commercial customers. The interest rate swaps are further described in Note 1 of the Company’s Annual Reporton Form 10-K for the year ended December 31, 2016. The fair values are determined by comparing the contract rate on the swap with the then-current market rate for the remaining term of the transaction (Level 2 inputs). Certain financial assets are measured at fair value on a non-recurring basis; that is, the assets are not measured at fair value on an ongoing basis but are subject to fair value adjustments in certain circumstances (for example, when there is evidence of impairment). Assets measured at fair value on a non-recurring basis comprise the following at June 30, 2017 and December 31, 2016: Fair Value Measurements at Reporting Date Using Fair Value Level 1 Level 2 Level 3 June 30, 2017: Impaired loans/leases $ 11,760,878 $ - $ - $ 11,760,878 OREO 5,587,403 - - 5,587,403 $ 17,348,281 $ - $ - $ 17,348,281 December 31, 2016: Impaired loans/leases $ 12,823,121 $ - $ - $ 12,823,121 OREO 5,964,952 - - 5,964,952 $ 18,788,073 $ - $ - $ 18,788,073 Impaired loans/leases are evaluated and valued at the time the loan/lease is identified as impaired, at the lower of cost or fair value, and are classified as Level 3 in the fair value hierarchy.Fair value is measured based on the value of the collateral securing these loans/leases.Collateral may be real estate and/or business assets, including equipment, inventory and/or accounts receivable, and is determined based on appraisals by qualified licensed appraisers hired by the Company.Appraised and reported values are discounted based on management’s historical knowledge, changes in market conditions from the time of valuation, and/or management’s expertise and knowledge of the client and client’s business. OREO in the table above consists of property acquired through foreclosures and settlements of loans.Property acquired is carried at the estimated fair value of the property, less disposal costs, and is classified as Level 3 in the fair value hierarchy. The estimated fair value of the property is determined based on appraisals by qualified licensed appraisers hired by the Company.Appraised and reported values are discounted based on management’s historical knowledge, changes in market conditions from the time of valuation, and/or management’s expertise and knowledge of the property. 29 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued The following table presents additional quantitative information about assets measured at fair value on a non-recurring basis for which the Company has utilized Level 3 inputs to determine fair value: Quantitative Information about Level Fair Value Measurements Fair Value June 30, 2017 Fair Value December 31, 2016 Valuation Technique Unobservable Input Range Impaired loans/leases $ 11,760,878 $ 12,823,121 Appraisal of collateral Appraisal adjustments -10.00% to -50.00% OREO 5,587,403 5,964,952 Appraisal of collateral Appraisal adjustments 0.00% to -35.00% For the impaired loans/leases and OREO, the Company records carrying value at fair value less disposal or selling costs. The amounts reported in the tables above are fair values before the adjustment for disposal or selling costs. There have been no changes in valuation techniques used for any assets measured at fair value during the three and six months ended June 30, 2017 and 2016. The following table presents the carrying values and estimated fair values of financial assets and liabilities carried on the Company’s consolidated balance sheets, including those financial assets and liabilities that are not measured and reported at fair value on a recurring basis or non-recurring basis: Fair Value As of June 30, 2017 As of December 31, 2016 Hierarchy Carrying Estimated Carrying Estimated Level Value Fair Value Value Fair Value Cash and due from banks Level 1 $ 77,161,353 $ 77,161,353 $ 70,569,993 $ 70,569,993 Federal funds sold Level 2 19,183,000 19,183,000 22,257,000 22,257,000 Interest-bearing deposits at financial institutions Level 2 53,171,325 53,171,325 63,948,925 63,948,925 Investment securities: HTM Level 2 324,203,634 322,989,377 322,909,056 320,414,899 AFS See Previous Table 269,281,713 269,281,713 251,113,139 251,113,139 Loans/leases receivable, net Level 3 10,889,702 11,760,878 11,873,260 12,823,121 Loans/leases receivable, net Level 2 2,509,319,274 2,491,370,000 2,362,856,277 2,344,462,740 Interest rate caps Level 2 398,973 398,973 576,527 576,527 Interest rate swaps - assets Level 2 2,547,466 2,547,466 2,338,281 2,338,281 Deposits: Nonmaturity deposits Level 2 2,311,779,642 2,311,779,642 2,188,683,349 2,188,683,349 Time deposits Level 2 558,454,597 557,833,000 480,577,924 479,605,000 Short-term borrowings Level 2 18,217,393 18,217,393 39,971,387 39,971,387 FHLB advances Level 2 106,500,000 107,071,000 137,500,000 138,338,000 Other borrowings Level 2 72,000,000 73,041,000 80,000,000 81,282,000 Junior subordinated debentures Level 2 33,546,425 25,169,023 33,480,202 24,881,494 Interest rate swaps - liabilities Level 2 2,547,466 2,547,466 2,338,281 2,338,281 30 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued NOTE 6 – BUSINESS SEGMENT INFORMATION Selected financial and descriptive information is required to be disclosed for reportable operating segments, applying a “management perspective” as the basis for identifying reportable segments. The management perspective is determined by the view that management takes of the segments within the Company when making operating decisions, allocating resources, and measuring performance. The segments of the Company have been defined by the structure of the Company’s internal organization, focusing on the financial information that the Company’s operating decision-makers routinely use to make decisions about operating matters. The Company’s primary segment, Commercial Banking, is geographically divided by markets into the secondary segments comprised of the four subsidiary banks wholly owned by the Company: QCBT, CRBT, CSB and RB&T. Each of these secondary segments offers similar products and services, but is managed separately due to different pricing, product demand, and consumer markets. Each offers commercial, consumer, and mortgage loans and deposit services. The Company’s Wealth Management segment represents the trust and asset management and investment management and advisory services offered at the Company’s four subsidiary banks in aggregate. This segment generates income primarily from fees charged based on assets under administration for corporate and personal trusts, custodial services, and investments managed. No assets of the subsidiary banks have been allocated to the Wealth Management segment. The Company’s All Other segment includes the operations of all other consolidated subsidiaries and/or defined operating segments that fall below the segment reporting thresholds. This segment includes the corporate operations of the parent company. Selected financial information on the Company’s business segments is presented as follows as of and for the three and six months ended June 30, 2017 and 2016. Commercial Banking Wealth Intercompany Consolidated QCBT CRBT CSB RB&T Management All Other Eliminations Total Three Months Ended June 30, 2017 Total revenue $ 14,210,040 $ 10,149,769 $ 8,171,307 $ 4,241,431 $ 2,560,836 $ 10,181,814 $ (10,279,411 ) $ 39,235,786 Net interest income $ 11,414,818 $ 7,230,425 $ 6,920,820 $ 3,095,512 $ - $ (614,878 ) $ - $ 28,046,697 Provision for loan/lease losses $ 552,993 $ 300,000 $ 861,000 $ 309,000 $ - $ - $ - $ 2,022,993 Net income $ 4,073,777 $ 2,870,582 $ 1,920,040 $ 834,842 $ 454,465 $ 8,766,014 $ (10,153,703 ) $ 8,766,017 Goodwill $ 3,222,688 $ - $ 9,888,225 $ - $ - $ - $ - $ 13,110,913 Core deposit intangible $ - $ 1,172,141 $ 5,747,339 $ - $ - $ - $ - $ 6,919,480 Total assets $ 1,400,307,827 $ 993,768,912 $ 642,761,140 $ 426,159,677 $ - $ 382,407,292 $ (388,218,153 ) $ 3,457,186,695 Three Months Ended June 30, 2016 Total revenue $ 14,162,914 $ 10,438,092 $ - $ 3,918,629 $ 2,204,821 $ 8,244,495 $ (8,293,266 ) $ 30,675,685 Net interest income $ 11,207,759 $ 7,135,725 $ - $ 2,945,417 $ - $ (280,088 ) $ - $ 21,008,813 Provision for loan/lease losses $ 747,850 $ 150,000 $ - $ 300,000 $ - $ - $ - $ 1,197,850 Net income $ 3,898,343 $ 3,144,986 $ - $ 772,169 $ 386,202 $ 6,676,467 $ (8,201,700 ) $ 6,676,467 Goodwill $ 3,222,688 $ - $ - $ - $ - $ - $ - $ 3,222,688 Core deposit intangible $ - $ 1,371,653 $ - $ - $ - $ - $ - $ 1,371,653 Total assets $ 1,390,025,232 $ 904,367,275 $ - $ 402,157,473 $ - $ 328,099,700 $ (341,215,392 ) $ 2,683,434,288 Six Months Ended June 30, 2017 Total revenue $ 27,745,981 $ 20,536,314 $ 16,303,013 $ 8,189,230 $ 5,262,642 $ 20,057,957 $ (20,230,498 ) $ 77,864,639 Net interest income $ 22,716,300 $ 14,204,472 $ 13,947,328 $ 6,063,586 $ - $ (1,216,106 ) $ - $ 55,715,580 Provision for loan/lease losses $ 1,484,102 $ 550,000 $ 1,635,000 $ 459,000 $ - $ - $ - $ 4,128,102 Net income $ 7,728,783 $ 5,763,142 $ 3,815,174 $ 1,679,411 $ 1,015,527 $ 17,950,982 $ (20,002,037 ) $ 17,950,982 Goodwill $ 3,222,688 $ - $ 9,888,225 $ - $ - $ - $ - $ 13,110,913 Core deposit intangible $ - $ 1,172,141 $ 5,747,339 $ - $ - $ - $ - $ 6,919,480 Total assets $ 1,400,307,827 $ 993,768,912 $ 642,761,140 $ 426,159,677 $ - $ 382,407,292 $ (388,218,153 ) $ 3,457,186,695 Six Months Ended June 30, 2016 Total revenue $ 27,679,846 $ 21,277,313 $ - $ 7,712,876 $ 4,439,113 $ 15,104,270 $ (15,213,201 ) $ 61,000,217 Net interest income $ 22,169,206 $ 14,160,713 $ - $ 5,857,391 $ - $ (580,975 ) $ - $ 41,606,335 Provision for loan/lease losses $ 1,970,835 $ 700,000 $ - $ 600,000 $ - $ - $ - $ 3,270,835 Net income $ 6,730,039 $ 6,079,717 $ - $ 1,389,954 $ 833,972 $ 13,049,955 $ (15,033,681 ) $ 13,049,956 Goodwill $ 3,222,688 $ - $ - $ - $ - $ - $ - $ 3,222,688 Core deposit intangible $ - $ 1,371,653 $ - $ - $ - $ - $ - $ 1,371,653 Total assets $ 1,390,025,232 $ 904,367,275 $ - $ 402,157,473 $ - $ 328,099,700 $ (341,215,392 ) $ 2,683,434,288 31 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued NOTE 7 – REGULATORY CAPITAL REQUIREMENTS The Company (on a consolidated basis) and the subsidiary banks are subject to various regulatory capital requirements administered by the federal banking agencies. Failure to meet minimum capital requirements can initiate certain mandatory and possibly additional discretionary actions by regulators that, if undertaken, could have a direct material effect on the Company and subsidiary banks’ financial statements. Under capital adequacy guidelines and the regulatory framework for prompt corrective action, the Company and the subsidiary banks must meet specific capital guidelines that involve quantitative measures of their assets, liabilities, and certain off-balance-sheet items as calculated under regulatory accounting practices. The capital amounts and classification are also subject to qualitative judgments by the regulators about components, risk weightings, and other factors. Quantitative measures established by regulation to ensure capital adequacy require the Company and the subsidiary banks to maintain minimum amounts and ratios (set forth in the following table) of total common equity Tier 1 and Tier 1 capital to risk-weighted assets and of Tier 1 capital to average assets, each as defined by regulation. Management believes, as of June 30, 2017 and December 31, 2016, that the Company and the subsidiary banks met all capital adequacy requirements to which they are subject. Under the regulatory framework for prompt corrective action, to be categorized as “well capitalized,” an institution must maintain minimum total risk-based, Tier 1 risk-based, Tier 1 leverage and common equity Tier 1 ratios as set forth in the following tables. The Company and the subsidiary banks’ actual capital amounts and ratios as of June 30, 2017 and December 31, 2016 are also presented in the following table (dollars in thousands). As of June 30, 2017 and December 31, 2016, each of the subsidiary banks met the requirements to be “well capitalized”. For Capital To Be Well Adequacy Purposes Capitalized Under For Capital With Capital Prompt Corrective Actual Adequacy Purposes Conservation Buffer* Action Provisions Amount Ratio Amount Ratio Amount Ratio Amount Ratio As of June 30, 2017: Company: Total risk-based capital $ 347,033 11.65 % $ 238,402 > 8.000 % $ 275,652 > 9.25 % $ 298,003 > 10.0 % Tier 1 risk-based capital 313,333 10.51 % 178,802 > 6.000 216,052 > 7.25 238,402 > 8.0 Tier 1 leverage 313,333 9.34 % 134,142 > 4.000 134,142 > 4.00 167,677 > 5.0 Common equity Tier 1 281,774 9.46 % 134,101 > 4.500 171,352 > 5.75 193,702 > 6.5 Quad City Bank & Trust: Total risk-based capital $ 149,008 12.59 % $ 94,717 > 8.000 % $ 109,516 > 9.25 % $ 118,396 > 10.0 % Tier 1 risk-based capital 135,628 11.46 % 71,038 > 6.000 85,837 > 7.25 94,717 > 8.0 Tier 1 leverage 135,628 9.56 % 56,719 > 4.000 56,719 > 4.00 70,898 > 5.0 Common equity Tier 1 135,628 11.46 % 53,278 > 4.500 68,078 > 5.75 76,957 > 6.5 Cedar Rapids Bank & Trust: Total risk-based capital $ 110,561 12.19 % $ 72,578 > 8.000 % $ 83,918 > 9.25 % $ 90,722 > 10.0 % Tier 1 risk-based capital 99,216 10.94 % 54,434 > 6.000 65,774 > 7.25 72,578 > 8.0 Tier 1 leverage 99,216 10.43 % 38,044 > 4.000 38,044 > 4.00 47,555 > 5.0 Common equity Tier 1 99,216 10.94 % 40,825 > 4.500 52,165 > 5.75 58,969 > 6.5 Community State Bank: Total risk-based capital $ 69,222 13.32 % $ 41,577 > 8.000 % $ 48,074 > 9.25 % $ 51,972 > 10.0 % Tier 1 risk-based capital 66,089 12.72 % 31,183 > 6.000 37,679 > 7.25 41,577 > 8.0 Tier 1 leverage 66,089 10.91 % 24,231 > 4.000 24,231 > 4.00 30,289 > 5.0 Common equity Tier 1 66,089 12.72 % 23,387 > 4.500 29,884 > 5.75 33,782 > 6.5 Rockford Bank & Trust Total risk-based capital $ 44,068 11.78 % $ 29,922 > 8.000 % $ 34,598 > 9.25 % $ 37,403 > 10.0 % Tier 1 risk-based capital 39,384 10.53 % 22,442 > 6.000 27,117 > 7.25 29,922 > 8.0 Tier 1 leverage 39,384 9.63 % 16,354 > 4.000 16,354 > 4.00 20,442 > 5.0 Common equity Tier 1 39,384 10.53 % 16,831 > 4.500 21,507 > 5.75 24,312 > 6.5 32 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued For Capital To Be Well Adequacy Purposes Capitalized Under For Capital With Capital Prompt Corrective Actual Adequacy Purposes Conservation Buffer* Action Provisions Amount Ratio Amount Ratio Amount Ratio Amount Ratio As of December 31, 2016: Company: Total risk-based capital $ 327,440 11.56 % $ 226,587 > 8.000 % $ 244,289 > 8.625 % $ 283,233 > 10.0 % Tier 1 risk-based capital 296,366 10.46 % 169,940 > 6.000 187,642 > 6.625 226,587 > 8.0 Tier 1 leverage 296,366 9.10 % 130,229 > 4.000 130,229 > 4.000 162,787 > 5.0 Common equity Tier 1 266,419 9.41 % 127,455 > 4.500 145,157 > 5.125 184,102 > 6.5 Quad City Bank & Trust: Total risk-based capital $ 142,990 12.27 % $ 93,212 > 8.000 % $ 100,494 > 8.625 % $ 116,515 > 10.0 % Tier 1 risk-based capital 129,524 11.12 % 69,909 > 6.000 77,191 > 6.625 93,212 > 8.0 Tier 1 leverage 129,524 9.18 % 56,445 > 4.000 56,445 > 4.000 70,556 > 5.0 Common equity Tier 1 129,524 11.12 % 52,432 > 4.500 59,714 > 5.125 75,735 > 6.5 Cedar Rapids Bank & Trust: Total risk-based capital $ 106,791 12.82 % $ 66,623 > 8.000 % $ 71,828 > 8.625 % $ 83,279 > 10.0 % Tier 1 risk-based capital 96,369 11.57 % 49,968 > 6.000 55,173 > 6.625 66,623 > 8.0 Tier 1 leverage 96,369 10.69 % 36,061 > 4.000 36,061 > 4.000 45,076 > 5.0 Common equity Tier 1 96,369 11.57 % 37,476 > 4.500 42,681 > 5.125 54,132 > 6.5 Community State Bank: Total risk-based capital $ 68,216 13.81 % $ 39,521 > 8.000 % $ 42,609 > 8.625 % $ 49,402 > 10.0 % Tier 1 risk-based capital 66,746 13.51 % 29,641 > 6.000 32,729 > 6.625 39,522 > 8.0 Tier 1 leverage 66,746 11.75 % 22,726 > 4.000 22,726 > 4.000 28,408 > 5.0 Common equity Tier 1 66,746 13.51 % 22,231 > 4.500 25,319 > 5.125 32,111 > 6.5 Rockford Bank & Trust: Total risk-based capital $ 42,007 12.26 % $ 27,410 > 8.000 % $ 29,551 > 8.625 % $ 34,262 > 10.0 % Tier 1 risk-based capital 37,716 11.01 % 20,558 > 6.000 22,699 > 6.625 27,410 > 8.0 Tier 1 leverage 37,716 9.57 % 15,772 > 4.000 15,772 > 4.000 19,716 > 5.0 Common equity Tier 1 37,716 11.01 % 15,418 > 4.500 17,559 > 5.125 22,270 > 6.5 *The minimums under Basel III increase by .625% (the capital conservation buffer) annually until 2019. The fully phased-in minimums are10.5% (Total risk-based capital), 8.5% (Tier 1 risk-based capital), and 7.0% (Common equity Tier 1). 33 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued NOTE 8 – ACQUISITION OF GUARANTY BANK AND TRUST COMPANY On June 8, 2017, the Company announced the signing of a definitive agreement to acquire Guaranty Bank and Trust Company (Guaranty Bank), headquartered in Cedar Rapids, Iowa, from Guaranty Bankshares, Ltd. (Guaranty). Guaranty Bank is an Iowa-chartered bank that operates five banking locations throughout the Cedar Rapids metropolitan area. As of June 30, 2017, Guaranty Bank had $264 million in assets and $212 million in deposits. The Company filed a registration statement on Form S-4 with the SEC on July 27, 2017 for 881,631 shares of common stockin connection with its proposed acquisition of Guaranty Bank. The purchase and assumption agreement provides for the sale by Guaranty of substantially all of its assets, including all of the capital stock of Guaranty Bank, and the assumption by the Company of certain of Guaranty’s assets and liabilities. The sale is anticipated to be completed late in the third quarter or early fourth quarter of 2017. At a date following the completion of the sale, the Company intends to merge Guaranty Bank with and into CRBT, with CRBT as the surviving bank. At such time, Guaranty Bank’s banking offices will become banking offices of CRBT. Until the banks are merged, the Company will own and operate Guaranty Bank as a separate bank subsidiary. The total consideration to be paid to Guaranty by the Company at the closing of the sale pursuant to the purchase and assumption agreement, subject to adjustment, is equal to: (1)Guaranty’s adjusted tangible equity as of the end of the month immediately preceding the closing date up to an amount equal to $24,286,985 multiplied by 1.53; plus (2)Guaranty’s adjusted tangible equity as of the end of the month immediately preceding the closing date in excess of the core capital.Guaranty intends to pay a special dividend to its shareholders in an amount equal to the excess capital immediately prior to the closing of the sale. Therefore, the total consideration to be paid to Guaranty at the closing of the sale is expected to be an amount equal to 1.53 multiplied by the core capital, or approximately $37.2 million. The cash portion of the sale consideration is expected to be approximately $7.8 million. Based on a closing price of theCompany's common stock of $46.05 as of the end of day August 3, 2017, the stock portion of the sale consideration would equal approximately 638,400 shares of the Company's common stock with an aggregate market value of approximately $29.4 million. The cash and stock portions of the sale consideration will be paid directly to Guaranty, and not to Guaranty’s shareholders. No fractional shares of the Company's common stock will be issued in the sale. In June 2017, the Company executed a $7.0 million term note commitment with a four-year term with interest calculated at the effective LIBOR rate plus 3.00% per annum (4.16% at June 30, 2017). This $7.0 million term note commitment may be drawn upon at closing of the acquisition of Guaranty Bank tohelp fund the cash portion of the purchase price. Any additional cash consideration paid to Guaranty beyond this $7.0 million would come from operating cash. 34 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS INTRODUCTION This section reviews the financial condition and results of operations of the Company and its subsidiaries for the three and six months ending June 30, 2017. Some tables may include additional periods to comply with disclosure requirements or to illustrate trends. When reading this discussion, also refer to the Consolidated Financial Statements and related notes in this report. The page locations and specific sections and notes that are referred to are presented in the table of contents. Additionally, a comprehensive list of the acronyms and abbreviations used throughout this discussion is included in Note 1 to the Consolidated Financial Statements. GENERAL QCR Holdings, Inc. is a financial holding company and the parent company of QCBT, CRBT, CSB and RB&T. QCBT, CRBT and CSB are Iowa-chartered commercial banks, and RB&T is an Illinois-chartered commercial bank. All are members of the Federal Reserve system with depository accounts insured to the maximum amount permitted by law by the FDIC. ● QCBT commenced operations in 1994 and provides full-service commercial and consumer banking, and trust and asset management services to the Quad City area and adjacent communities through its five offices that are located in Bettendorf and Davenport, Iowa and Moline, Illinois. QCBT also provides leasing services through its wholly-owned subsidiary, m2, located in Brookfield, Wisconsin. In addition, QCBT owns 100% of Quad City Investment Advisors, LLC, which is an investment management and advisory company. ● CRBT commenced operations in 2001 and provides full-service commercial and consumer banking, and trust and asset management services to Cedar Rapids, Iowa and adjacent communities through its main office located on First Avenue in downtown Cedar Rapids, Iowa and its branch facility located on Council Street in northern Cedar Rapids. Cedar Falls and Waterloo, Iowa and adjacent communities are served through three additional CRBT offices (two in Waterloo and one in Cedar Falls). ● CSB was acquired in 2016, as further described in Note 2 of the Annual Report on Form 10-K for the year ended December 31, 2016. CSB provides full-service commercial and consumer banking to the Des Moines, Iowa area and adjacent communities through its 10 branch locations, including its main office located on North Ankeny Boulevard in Ankeny, Iowa. ● RB&T commenced operations in January 2005 and provides full-service commercial and consumer banking, and trust and asset management services to Rockford, Illinois and adjacent communities through its main office located on Guilford Road at Alpine Road in Rockford and its branch facility in downtown Rockford. 35 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued EXECUTIVE OVERVIEW The Company reported net income of $8.8 million and diluted EPS of $0.65 for the quarter ended June 30, 2017. By comparison, for the quarter ended March 31, 2017, the Company reported net income of $9.2 million and diluted EPS of $0.68. For the quarter ended June 30, 2016, the Company reported net income of $6.7 million and diluted EPS of $0.53. For the six months ended June 30, 2017, the Company reported net income of $18.0 million, and diluted EPS of $1.33. By comparison, for the six months ended June 30, 2016, the Company reported net income of $13.0 million, and diluted EPS of $1.07. The second quarter of 2017 was highlighted by several significant items: ● Loan and lease growth totaled $117.7 million for the quarter, or an annualized growth rate of 19.2%; ● Nonperforming assets decreased $1.4 million in the current quarter. The ratio of nonperforming assets to total assets was 0.75% at June 30, 2017, which was down from 0.81% at March 31, 2017; ● Return on average assets (annualized) increased to 1.08% for the six months ended June 30, 2017 as compared to 1.00% for the six months ended June 30, 2016; ● The Company announced the signing of a definitive agreement to acquire Guaranty Bank. Following is a table that represents the various net income measurements for the Company. For the three months ended For the six months ended June 30, 2017 March 31, 2017 June 30, 2016 June 30, 2017 June 30, 2016 Net income $ 8,766,017 $ 9,184,965 $ 6,676,467 $ 17,950,982 $ 13,049,956 Diluted earnings per common share $ 0.65 $ 0.68 $ 0.53 $ 1.33 $ 1.07 Weighted average common and common equivalent shares outstanding 13,516,592 13,488,417 12,516,474 13,502,505 12,235,212 The increase in weighted average common shares outstanding from June 30, 2016 to June 30, 2017 was primarily due to the common stock issuance discussed in Note 2 of the Company’s Annual Report on Form 10-K for the year ended December 31, 2016. Following is a table that represents the major income and expense categories for the Company. For the three months ended For the six months ended June 30, 2017 March 31, 2017 June 30, 2016 June 30, 2017 June 30, 2016 Net interest income $ 28,046,697 $ 27,668,883 $ 21,008,813 $ 55,715,580 $ 41,606,335 Provision expense 2,022,993 2,105,109 1,197,850 4,128,102 3,270,835 Noninterest income 6,782,518 7,283,754 6,762,401 14,066,272 13,584,874 Noninterest expense 21,404,629 21,273,117 17,743,753 42,677,746 34,698,251 Federal and state income tax expense 2,635,576 2,389,446 2,153,144 5,025,022 4,172,167 Net income $ 8,766,017 $ 9,184,965 $ 6,676,467 $ 17,950,982 $ 13,049,956 36 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued Following are some noteworthy changes in the Company’s financial results: ● Net interest income in the second quarter of 2017 was up 1% compared to the first quarter of 2017. Net interest income increased 33% compared to the second quarter of 2016 and 34% when comparing the first six months of 2017 to the same period in the prior year primarily due to the addition of CSB. ● Provision expense in the second quarter of 2017 decreased 4% compared to the first quarter of 2017. Provision expense increased 69% from the same period of 2016. The increase from the second quarter of 2016 to the second quarter of 2017 was primarily attributable to CSB. As acquired loans renew, the discount associated with those loans is eliminated and the Company must establish an allowance. This resulted in $861 thousand of provision expense in the second quarter of 2017. ● Noninterest income in the second quarter of 2017 decreased 7% compared to the first quarter of 2017, primarily due to smaller gains on the sale of government guaranteed portions of loans. Noninterest income in the second quarter of 2017 was flat from the second quarter of 2016. ● Noninterest expense was flat from the first quarter of 2017. Noninterest expense increased 21% from the second quarter of 2016 due to the addition of CSB’s cost structure. ● Federal and state income tax expense in the second quarter of 2017 increased 10% compared to the first quarter of 2017. Federal and state income tax in the second quarter of 2017 increased 22% compared to the second quarter of 2016. See the Income Taxes section of this Report for additional details. LONG-TERM FINANCIAL GOALS As previously stated, the Company has established certain financial goals by which it manages its business and measures its performance. The goals are periodically updated to reflect changes in business developments. While the Company is determined to work prudently to achieve these goals, there is no assurance that they will be met. Moreover, the Company’s ability to achieve these goals will be affected by the factors discussed under “Forward Looking Statements” as well as the factors detailed in the “Risk Factors” section included under Item 1A. of Part I of the Company’s Annual Report on Form 10-K for the year ended December 31, 2016. The Company’s long-term financial goals are as follows: ● Improve balance sheet efficiency by maintaining a gross loans and leases to total assets ratio in the range of 70 – 75%; ● Improve profitability (measured by NIM and ROAA); ● Continue to improve asset quality by reducing NPAs to total assets to below 0.75% and maintain charge-offs as a percentage of average loans/leases of under 0.25% annually; ● Maintain reliance on wholesale funding at less than 15% of total assets; ● Grow noninterest bearing deposits to more than 30% of total assets; 37 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued ● Continue to focus on generating gains on sales of government guaranteed portions of loans and swap fee income to more than $4 million annually; and ● Grow wealth management segment net income by 10% annually. The following table shows the evaluation of the Company’s long-term financial goals. For the Quarter Ending Goal Key Metric Target** June 30, 2017 March 31, 2017 June 30, 2016 Balance sheet efficiency Gross loans and leases to total assets 70 - 75% 74% 72% 72% NIM (TEY)(non-GAAP)* > 3.85% 3.81% 3.90% 3.62% Profitability ROAA > 1.10% 1.04% 1.12% 1.01% Core ROAA (non-GAAP)* 1.04% 1.12% 1.00% Asset quality NPAs to total assets < 0.75% 0.75% 0.81% 0.70% Net charge-offs to average loans and leases*** < 0.25% annually 0.13% 0.13% 0.12% Reliance on wholesale funding Wholesale funding to total assets**** < 15% 10% 9% 18% Funding mix Noninterest bearing deposits as a percentage of total assets > 30% 22% 23% 23% Consistent, high quality noninterest income revenue streams Gains on sales of government guaranteed portions of loans and swap fee income*** > $4 million annually $3.0 million $4.3 million $7.1 million Grow wealth management segment net income*** > 10% annually 22% 25% 2% * See GAAP to Non-GAAP reconciliations. ** Targets will be re-evaluated and adjusted as appropriate. *** Ratios and amounts provided for these measurements represent year-to-date actual amounts for the respective period, that are then annualized for comparison. **** Wholesale funding in total assets is calculated by dividing total borrowings and brokered deposits by total assets. STRATEGIC DEVELOPMENTS The Company took the following actions to support its corporate strategy and the long-term financial goals shown above. ● The Company grew loans and leases in the second quarter of 2017 by 19% on an annualized basis. This growth exceeded the targeted organic growth of 10-12% for the full year. Strong loan and lease growth for the remainder of the year will help keep the Company’s loan and leases to asset ratio within the top end of the targeted range of 70-75%. ● The Company intends to continue to participate in a prudent manner as an acquirer in the consolidation taking place in our markets to further boost ROAA and improve the Company’s efficiency ratio. In the third quarter of 2016, the Company acquired CSB, headquartered in Ankeny, Iowa. See Note 2 of the Company’s 2016 Annual Report on Form 10-K for the year ended December 31, 2016 for additional details. The Company plans to close the acquisition of Guaranty Banklate in the third quarter of early in the fourth quarter of 2017, pending regulatory and shareholder approvals and certain customary closing conditions. See Note 8 to the Consolidated Financial Statements for additional details. 38 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued ● The Company continues to focus on reducing the NPAs to total assets ratio. This ratio improved by 6 basis points to 0.75%, as compared to the first quarter 2017. The Company remains committed to improving asset quality ratios in 2017. ● Management continues to focus on reducing the Company’s reliance on wholesale funding. The strong core deposit growth in the first half of 2017 allowed the Company to further reduce wholesale borrowings and also provides liquidity for future loan and lease growth. Management also continues to evaluate opportunities for continued reduction in wholesale funding. ● Correspondent banking continues to be a core line of business for the Company. The Company is competitively positioned with experienced staff, software systems and processes to continue growing in the three states currently served – Iowa, Illinois and Wisconsin. The Company acts as the correspondent bank for 181 downstream banks with average total noninterest bearing deposits of $288.6 million during the second quarter of 2017. This line of business provides a strong source of noninterest bearing and interest bearing deposits, fee income, high-quality loan participations and bank stock loans. ● SBA and USDA lending is a specialty lending area on which the Company has focused. Once these loans are originated, the government-guaranteed portion of the loan can be sold to the secondary market for premiums. The Company aims to continue to make this a more consistent source of noninterest income. ● As a result of the low interest rate environment, the Company is focused on executing interest rate swaps on select commercial loans. The interest rate swaps allow the commercial borrowers to pay a fixed interest rate while the Company receives a variable interest rate as well as an upfront fee dependent on the pricing. Management believes that these swaps help position the Company more favorably for rising rate environments. The Company will continue to review opportunities to execute these swaps at all of its subsidiary banks, as the circumstances are appropriate for the borrower and the Company. ● Wealth management is another core line of business for the Company and includes a full range of products, including trust services, brokerage and investment advisory services, asset management, estate planning and financial planning. As of June 30, 2017 the Company had $2.11 billion of total financial assets in trust (and related) accounts and $954 million of total financial assets in brokerage (and related) accounts. Continued growth in assets under management will help to drive trust and investment advisory fees. The Company offers trust and investment advisory services to the correspondent banks that it serves. As management continues to focus on growing wealth management fee income, expanding market share will continue to be a primary strategy. 39 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued GAAP TO NON-GAAP RECONCILIATIONS The following table presents certain non-GAAP financial measures related to the “TCE/TA ratio”, “core net income”, “core net income attributable to QCR Holdings, Inc. common stockholders”, “core EPS”, “core ROAA”, “NIM (TEY)”, “efficiency ratio” and “Texas ratio”. In compliance with applicable rules of the SEC, all non-GAAP measures are reconciled to the most directly comparable GAAP measure, as follows: ● TCE/TA ratio (non-GAAP) is reconciled to stockholders’ equity and total assets; ● Core net income, core net income attributable to QCR Holdings, Inc. common stockholders, core EPS and core ROAA (all non-GAAP measures) are reconciled to net income; ● NIM (TEY) (non-GAAP) is reconciled to NIM; ● Efficiency ratio (non-GAAP) is reconciled to noninterest expense, net interest income and noninterest income; and ● Texas ratio (non-GAAP) is reconciled to nonperforming loans and stockholders’ equity. The TCE/TA non-GAAP ratio has been a focus for investors and management believes that this ratio may assist investors in analyzing the Company’s capital position without regard to the effects of intangible assets. 40 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued The table following also includes several “core” non-GAAP measurements of financial performance. The Company's management believes that these measures are important to investors as they exclude non-recurring income and expense items; therefore, they provide a better comparison for analysis and may provide a better indicator of future run-rates. NIM (TEY) is a financial measure that the Company’s management utilizes to take into account the tax benefit associated with certain tax-exempt loans and securities. It is standard industry practice to measure net interest margin using tax-equivalent measures. The efficiency ratio and Texas ratio are both ratios that management utilizes to compare the Company to peers. Both are also standard in the banking industry and widely utilized by investors. Non-GAAP financial measures have inherent limitations, are not required to be uniformly applied, and are not audited. Although these non-GAAP financial measures are frequently used by investors to evaluate a company, they have limitations as analytical tools and should not be considered in isolation, or as a substitute for analyses of results as reported under GAAP. As of June 30, March 31, December 31, GAAP TO NON-GAAP RECONCILIATIONS 2017 2017 2016 (dollars in thousands, except per share data) TCE / TA RATIO Stockholders' equity (GAAP) $ 305,083 $ 295,840 $ 286,041 Less: Intangible assets 20,030 20,261 22,522 TCE (non-GAAP) $ 285,053 $ 275,579 $ 263,519 Total assets (GAAP) $ 3,457,187 $ 3,381,013 $ 3,301,944 Less: Intangible assets 20,030 20,261 22,522 TA (non-GAAP) $ 3,437,157 $ 3,360,752 $ 3,279,422 TCE / TA ratio (non-GAAP) 8.29 % 8.20 % 8.04 % For the Quarter Ended For the Six Months Ended June 30, March 31, December 31, June 30, June 30, CORE NET INCOME 2017 2017 2016 2017 2016 Net income (GAAP) $ 8,766 $ 9,185 $ 8,529 $ 17,951 $ 13,050 Less nonrecurring items (post-tax) (*): Income: Securities gains, net $ 25 $ - $ (23 ) $ 25 $ 245 Total nonrecurring income (non-GAAP) $ 25 $ - $ (23 ) $ 25 $ 497 Expense: Losses on debt extinguishment $ - $ - $ 232 $ - $ 54 Acquisition costs - - 26 - 231 Total nonrecurring expense (non-GAAP) $ - $ - $ 258 $ - $ 285 Core net income (non-GAAP) $ 8,741 $ 9,185 $ 8,810 $ 17,926 $ 13,090 CORE EPS Core net income (non-GAAP) (from above) $ 8,741 $ 9,185 $ 8,810 $ 17,926 $ 13,090 Weighted average common shares outstanding 13,170,283 13,133,382 13,087,592 13,151,833 12,064,349 Weighted average common and common equivalent shares outstanding 13,516,592 13,488,417 13,323,883 13,502,505 12,235,212 Core EPS (non-GAAP): Basic $ 0.66 $ 0.70 $ 0.67 $ 1.36 $ 1.09 Diluted $ 0.65 $ 0.68 $ 0.66 $ 1.33 $ 1.07 CORE ROAA Core net income (non-GAAP) (from above) $ 8,741 $ 9,185 $ 8,810 $ 17,926 $ 13,090 Average Assets $ 3,378,195 $ 3,274,713 $ 3,277,814 $ 3,326,454 $ 2,621,514 Core ROAA (annualized) (non-GAAP) 1.04 % 1.12 % 1.08 % 1.08 % 1.00 % * Nonrecurring items (after-tax) are calculated using an estimated effective tax rate of 35%. 41 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued For the Quarter Ended For the Six Months Ended June 30, March 31, December 31, June 30, June 30, GAAP TO NON-GAAP RECONCILIATIONS (CONTINUED) 2017 2017 2016 2017 2016 (dollars in thousands) NIM (TEY) Net interest income (GAAP) $ 28,047 $ 27,669 $ 29,280 $ 55,716 $ 41,606 Plus: Tax equivalent adjustment 2,201 1,950 1,727 4,218 2,706 Net interest income - tax equivalent (Non-GAAP) $ 30,248 $ 29,619 $ 31,007 $ 59,934 $ 44,312 Average earning assets $ 3,180,779 $ 3,076,356 $ 3,069,122 $ 3,128,569 $ 2,470,525 NIM (GAAP) 3.54 % 3.65 % 3.80 % 3.59 % 3.39 % NIM (TEY) (Non-GAAP) 3.81 % 3.90 % 4.02 % 3.86 % 3.61 % EFFICIENCY RATIO Noninterest expense (GAAP) $ 21,405 $ 21,273 $ 22,308 $ 42,678 $ 34,698 Net interest income (GAAP) $ 28,047 $ 27,669 $ 29,280 $ 55,716 $ 41,606 Noninterest income (GAAP) 6,782 7,284 7,029 14,066 13,585 Total income $ 34,829 $ 34,953 $ 36,309 $ 69,782 $ 55,191 Efficiency ratio (noninterest expense/total income) (Non-GAAP) 61.46 % 60.86 % 61.44 % 61.16 % 62.87 % TEXAS RATIO Nonaccrual loans/leases $ 13,217 $ 14,205 $ 13,919 Accruing loans/leases past due 90 days or more 424 955 967 TDRs - accruing 6,915 6,229 6,347 OREO 5,174 5,625 5,523 NPLs (excluding other repossessed assets) $ 25,730 $ 27,014 $ 26,756 Total stockholders' equity (GAAP) $ 305,083 $ 295,840 $ 286,041 Less: Intangible assets 20,030 20,261 22,522 Plus: Allowance (GAAP) 33,357 32,059 30,757 Tangible equity plus allowance $ 318,410 $ 307,638 $ 294,276 Texas Ratio (Non-GAAP) 8.08 % 8.78 % 9.09 % 42 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued NET INTEREST INCOME - (TAX EQUIVALENT BASIS) Net interest income, on a tax equivalent basis, increased 35% to $30.2 million for the quarter ended June 30, 2017, compared to the same quarter of the prior year. For the six months ended June 30, 2017, net interest income, on a tax equivalent basis, increased 35% to $59.9 million, compared to the same period of 2016. Net interest income improved due to several factors: ● The acquisition of CSB, whose strong net interest margin has significantly contributed to the Company’s results. ● The Company’s continued strategy to redeploy funds from the taxable securities portfolio into higher yielding loans and leases. ● Organic loan and lease growth has been strong over the past twelve months, as evidenced by average gross loan/lease growth of 10% in that period (excluding loans/leases in CSB acquisition). A comparison of yields, spread and margin from the second quarter of 2017 to the second quarter of 2016 is as follows (on a tax equivalent basis): ● The average yield on interest-earning assets increased 28 basis points. ● The average cost of interest-bearing liabilities increased 7 basis points. ● The net interest spread increased 21 basis points from 3.39% to 3.60%. ● NIM improved 19 basis points from 3.62% to 3.81%. A comparison of yields, spread and margin from the first half of 2017 to the first half of 2016 is as follows (on a tax equivalent basis): ● The average yield on interest-earning assets increased 30 basis points. ● The average cost of interest-bearing liabilities increased 3 basis points. ● The net interest spread increased 27 basis points from 3.38% to 3.65%. ● NIM improved 25 basis points from 3.61% to 3.86%. The Company’s management closely monitors and manages NIM. From a profitability standpoint, an important challenge for the Company’s subsidiary banks and leasing company is the improvement of their net interest margins. Management continually addresses this issue with pricing and other balance sheet management strategies. The improvement in net interest margin was primarily the result of the acquisition of CSB. CSB’s margin will fluctuate based on the amortization and accretion of purchase accounting adjustments, most notably, the discount accretion on the loan portfolio. This benefit can fluctuate based on prepayments of both PCI and performing loans. As loans prepay, the associated discount is accelerated. The Company continues to place an emphasis on shifting its balance sheet mix. With a stated goal of maintaining loans/leases as a percentage of assets in a range of 70%-75%, the Company funded its loan/lease growth with a mixture of core deposits and cash from calls/maturities/redemptions in the investment securities portfolio. In 2015 and 2016, cash from called securities and the targeted sales of securities was redeployed into the loan portfolio, resulting in a significant increase in yield, while minimizing any extension of duration. Additionally, the Company recognized net gains on these sales due to the previous rate environment. As rates rise, the Company should also have less market volatility in the investment securities portfolio, as this is a smaller portion of the balance sheet. 43 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued Although the Company’s wholesale borrowings portfolio has declined significantly, there still exists some higher cost legacy borrowings and the Company continues to monitor and evaluate both prepayment and debt restructuring opportunities, as executing on such a strategy could potentially increase NIM at a much quicker pace than holding the debt until maturity. The Company’s average balances, interest income/expense, and rates earned/paid on major balance sheet categories, as well as the components of change in net interest income, are presented in the following tables: For the three months ended June 30, 2017 2016 Interest Average Interest Average Average Earned Yield or Average Earned Yield or Balance or Paid Cost Balance or Paid Cost (dollars in thousands) ASSETS Interest earning assets: Federal funds sold $ 18,742 $ 38 0.81 % $ 14,174 $ 11 0.31 % Interest-bearing deposits at financial institutions 86,236 220 1.02 % 50,747 62 0.49 % Investment securities (1) 573,747 5,384 3.76 % 505,697 4,573 3.64 % Restricted investment securities 13,226 132 4.00 % 14,171 134 3.80 % Gross loans/leases receivable (1) (2) (3) 2,488,828 28,881 4.65 % 1,899,932 20,497 4.34 % Total interest earning assets $ 3,180,779 $ 34,655 4.37 % $ 2,484,721 $ 25,277 4.09 % Noninterest-earning assets: Cash and due from banks $ 63,526 $ 50,461 Premises and equipment 61,327 38,178 Less allowance (32,361 ) (27,811 ) Other 104,924 95,129 Total assets $ 3,378,195 $ 2,640,678 LIABILITIES AND STOCKHOLDERS' EQUITY Interest-bearing liabilities: Interest-bearing deposits $ 1,566,106 1,835 0.47 % $ 941,856 600 0.26 % Time deposits 527,719 1,156 0.88 % 425,216 744 0.70 % Short-term borrowings 17,936 19 0.42 % 50,122 18 0.14 % FHLB advances 76,739 354 1.85 % 128,956 416 1.30 % Other borrowings 72,000 696 3.88 % 100,008 824 3.31 % Junior subordinated debentures 33,530 347 4.15 % 33,396 302 3.64 % Total interest-bearing liabilities $ 2,294,030 $ 4,407 0.77 % $ 1,679,554 $ 2,904 0.70 % Noninterest-bearing demand deposits $ 741,886 $ 666,044 Other noninterest-bearing liabilities 41,411 39,689 Total liabilities $ 3,077,327 $ 2,385,287 Stockholders' equity 300,868 255,391 Total liabilities and stockholders' equity $ 3,378,195 $ 2,640,678 Net interest income $ 30,248 $ 22,373 Net interest spread 3.60 % 3.39 % Net interest margin 3.81 % 3.62 % Ratio of average interest-earning assets to average interest-bearing liabilities 138.65 % 147.94 % (1) Interest earned and yields on nontaxable investment securities and nontaxable loans are determined on a tax equivalent basis using a 35% tax rate. (2) Loan/lease fees are not material and are included in interest income from loans/leases receivable in accordance with accounting and regulatory guidance. (3) Non-accrual loans/leases are included in the average balance for gross loans/leases receivable in accordance with accounting and regulatory guidance. 44 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued Analysis of Changes of Interest Income/Interest Expense For the three months ended June 30, 2017 Inc./(Dec.) Components from of Change (1) Prior Period Rate Volume 2017 vs. 2016 (dollars in thousands) INTEREST INCOME Federal funds sold $ 27 $ 23 $ 4 Interest-bearing deposits at financial institutions 158 96 62 Investment securities (2) 811 167 644 Restricted investment securities (2 ) 31 (33 ) Gross loans/leases receivable (2) (3) (4) 8,384 1,593 6,791 Total change in interest income $ 9,378 $ 1,910 $ 7,468 INTEREST EXPENSE Interest-bearing deposits $ 1,235 $ 688 $ 547 Time deposits 412 209 203 Short-term borrowings 1 70 (69 ) Federal Home Loan Bank advances (62 ) 663 (725 ) Other borrowings (128 ) 652 (780 ) Junior subordinated debentures 45 44 1 Total change in interest expense $ 1,503 $ 2,326 $ (823 ) Total change in net interest income $ 7,875 $ (416 ) $ 8,291 (1) The column "Inc./(Dec.) from Prior Period" is segmented into the changes attributable to variations in volume and the changes attributable to changes in interest rates. The variations attributable to simultaneous volume and rate changes have been proportionately allocated to rate and volume. (2) Interest earned and yields on nontaxable investment securities and nontaxable loans are determined on a tax equivalent basis using a 35% tax rate. (3) Loan/lease fees are not material and are included in interest income from loans/leases receivable in accordance with accounting and regulatory guidance. (4) Non-accrual loans/leases are included in the average balance for gross loans/leases receivable in accordance with accounting and regulatory guidance. 45 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued For the six months ended June 30, 2017 2016 Interest Average Interest Average Average Earned Yield or Average Earned Yield or Balance or Paid Cost Balance or Paid Cost (dollars in thousands) ASSETS Interest earning assets: Federal funds sold $ 14,917 $ 53 0.72 % $ 15,703 $ 23 0.29 % Interest-bearing deposits at financial institutions 89,394 418 0.94 % 45,691 123 0.54 % Investment securities (1) 567,101 10,543 3.75 % 528,034 9,257 3.53 % Restricted investment securities 13,549 262 3.90 % 14,156 264 3.75 % Gross loans/leases receivable (1) (2) (3) 2,443,608 56,741 4.68 % 1,866,941 40,454 4.36 % Total interest earning assets $ 3,128,569 $ 68,017 4.38 % $ 2,470,525 $ 50,121 4.08 % Noninterest-earning assets: Cash and due from banks $ 64,409 $ 48,176 Premises and equipment 61,152 37,963 Less allowance (31,930 ) (27,256 ) Other 104,256 92,107 Total assets $ 3,326,456 $ 2,621,514 LIABILITIES AND STOCKHOLDERS' EQUITY Interest-bearing liabilities: Interest-bearing deposits $ 1,486,876 2,974 0.40 % $ 933,551 1,214 0.26 % Time deposits 519,419 2,249 0.87 % 412,410 1,420 0.69 % Short-term borrowings 21,562 43 0.40 % 68,331 61 0.18 % FHLB advances 95,548 758 1.60 % 128,696 858 1.34 % Other borrowings 73,381 1,379 3.79 % 100,873 1,650 3.29 % Junior subordinated debentures 33,514 680 4.09 % 34,023 606 3.58 % Total interest-bearing liabilities $ 2,230,300 $ 8,083 0.73 % $ 1,677,884 $ 5,809 0.70 % Noninterest-bearing demand deposits $ 757,566 $ 660,625 Other noninterest-bearing liabilities 42,704 39,687 Total liabilities $ 3,030,569 $ 2,378,195 Stockholders' equity 295,887 243,319 Total liabilities and stockholders' equity $ 3,326,456 $ 2,621,514 Net interest income $ 59,934 $ 44,312 Net interest spread 3.65 % 3.38 % Net interest margin 3.86 % 3.61 % Ratio of average interest-earning assets to average interest-bearing liabilities 140.28 % 147.24 % (1) Interest earned and yields on nontaxable investment securities and nontaxable loans are determined on a tax equivalent basis using a 35% tax rate. (2) Loan/lease fees are not material and are included in interest income from loans/leases receivable in accordance with accounting and regulatory guidance. (3) Non-accrual loans/leases are included in the average balance for gross loans/leases receivable in accordance with accounting and regulatory guidance. 46 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued Analysis of Changes of Interest Income/Interest Expense For the six months ended June 30, 2017 Inc./(Dec.) Components from of Change (1) Prior Period Rate Volume 2017 vs. 2016 (dollars in thousands) INTEREST INCOME Federal funds sold $ 30 $ 33 $ (3 ) Interest-bearing deposits at financial institutions 295 129 166 Investment securities (2) 1,286 593 693 Restricted investment securities (2 ) 21 (23 ) Gross loans/leases receivable (2) (3) (4) 16,287 3,168 13,119 Total change in interest income $ 17,896 $ 3,944 $ 13,952 INTEREST EXPENSE Interest-bearing deposits $ 1,760 $ 841 $ 919 Time deposits 829 416 413 Short-term borrowings (18 ) 97 (115 ) Federal Home Loan Bank advances (100 ) 338 (438 ) Other borrowings (271 ) 551 (822 ) Junior subordinated debentures 74 100 (26 ) Total change in interest expense $ 2,274 $ 2,343 $ (69 ) Total change in net interest income $ 15,622 $ 1,601 $ 14,021 (1) The column "Inc./(Dec.) from Prior Period" is segmented into the changes attributable to variations in volume and the changes attributable to changes in interest rates. The variations attributable to simultaneous volume and rate changes have been proportionately allocated to rate and volume. (2) Interest earned and yields on nontaxable investment securities and nontaxable loans are determined on a tax equivalent basis using a 35% tax rate. (3) Loan/lease fees are not material and are included in interest income from loans/leases receivable in accordance with accounting and regulatory guidance. (4) Non-accrual loans/leases are included in the average balance for gross loans/leases receivable in accordance with accounting and regulatory guidance. 47 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued CRITICAL ACCOUNTING POLICIES The Company’s financial statements are prepared in accordance with GAAP. The financial information contained within these statements is, to a significant extent, financial information that is based on approximate measures of the financial effects of transactions and events that have already occurred. Certain critical accounting policies are described below. ALLOWANCE FOR LOAN AND LEASE LOSSES Based on its consideration of accounting policies that involve the most complex and subjective decisions and assessments, management has identified its most critical accounting policy to be that related to the allowance. The Company’s allowance methodology incorporates a variety of risk considerations, both quantitative and qualitative, in establishing an allowance that management believes is appropriate at each reporting date. Quantitative factors include the Company’s historical loss experience, delinquency and charge-off trends, collateral values, changes in NPLs, and other factors. Quantitative factors also incorporate known information about individual loans/leases, including borrowers’ sensitivity to interest rate movements. Qualitative factors include management’s view regarding the general economic environment in the Company’s markets, including economic conditions throughout the Midwest, and in particular, the state of certain industries. Size and complexity of individual credits in relation to loan/lease structures, existing loan/lease policies and pace of portfolio growth are other qualitative factors that are considered in the methodology. Management may report a materially different amount for the provision in the statement of income to change the allowance if its assessment of the above factors were different. This discussion and analysis should be read in conjunction with the Company’s financial statements and the accompanying notes presented elsewhere herein, as well as the section entitled “Financial Condition” of this Management’s Discussion and Analysis that discusses the allowance. Although management believes the level of the allowance as of June 30, 2017 was adequate to absorb losses in the loan/lease portfolio, a decline in local economic conditions, or other factors, could result in increasing losses that cannot be reasonably predicted at this time. OTHER–THAN-TEMPORARY IMPAIRMENT The Company’s assessment of OTTI of its investment securities portfolio is another critical accounting policy due to the level of judgment required by management. Investment securities are evaluated to determine whether declines in fair value below their cost are other-than-temporary. In estimating OTTI losses, management considers a number of factors including, but not limited to, (1) the length of time and extent to which the fair value has been less than amortized cost, (2) the financial condition and near-term prospects of the issuer, (3) the current market conditions, and (4) the Company’s lack of intent to sell the security prior to recovery and whether it is not more-likely-than-not that the Company will be required to sell the security prior to recovery. The discussion regarding the Company’s assessment of OTTI should be read in conjunction with the Company’s financial statements and the accompanying notes presented elsewhere herein. 48 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued RESULTS OF OPERATIONS INTEREST INCOME Interest income increased 36%, comparing the second quarter of 2017 to the same period of 2016 and increased 34%, comparing the first half of 2017 to the same period of 2016. Most of this increase was the result of the CSB acquisition during the third quarter of 2016. Overall, the Company’s average earning assets increased 28%, comparing the second quarter of 2017 to the second quarter of 2016. During the same time period, average gross loans and leases increased 31%, while average investment securities increased 13%. Average earning assets increased 27%, comparing the first half of 2017 to the same period of 2016. Average gross loans and leases increased 31% and average investment securities increased 7%, comparing the first half of 2017 to the same period of 2016. These increases were also primarily the result of the acquisition of CSB. Additionally, the Company continued to diversify its securities portfolio, including increasing its portfolio of tax exempt municipal securities. The large majority of these are privately placed debt issuances by municipalities located in the Midwest and require a thorough underwriting process before investment. Execution of this strategy has led to increased interest income on a tax equivalent basis over the past several years. Management understands that this strategy has extended the duration of its securities portfolio and continually evaluates the combined benefit of increased interest income and reduced effective income tax rate and the impact on interest rate risk. The Company intends to continue to grow quality loans and leases as well as diversify its securities portfolio to maximize yield while minimizing credit and interest rate risk. INTEREST EXPENSE Interest expense for the second quarter of 2017 increased 52% from the second quarter of 2016. For the first six months of 2017, interest expense increased 39% compared to the first six months of 2016. The acquisition of CSB primarily contributed to this increase. Additionally, the Company has rate sensitive deposits with select major customers that have repriced with the increase in certain market interest rates. Management has placed a strong focus on reducing the reliance on long-term wholesale funding as it tends to be higher in cost than deposits. Several balance sheet restructuring strategies were executed in 2016. Refer to Notes 10 and 11 of the Company’s Annual Report on Form 10-K for the year ended December 31, 2016 for additional details. The Company’s management intends to continue to shift the mix of funding from wholesale funds to core deposits, including noninterest-bearing deposits. Continuing this trend is expected to strengthen the Company’s franchise value, reduce funding costs, and increase fee income opportunities through deposit service charges. 49 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued PROVISION FOR LOAN/LEASE LOSSES The provision is established based on a number of factors, including the Company’s historical loss experience, delinquencies and charge-off trends, the local and national economy and risk associated with the loans/leases in the portfolio as described in more detail in the “Critical Accounting Policies” section. The Company’s provision totaled $2.0 million for the second quarter of 2017, which was an increase of $825 thousand or 69% from the same quarter of the prior year. Provision for the first half of the year totaled $4.1 million, which was up $857 thousand, or 26%, compared to the first half of 2016. This provision, when coupled with net charge-offs of $1.5 million for the first six months of 2017, increased the Company’s allowance to $33.4 million at June 30, 2017. As of June 30, 2017, the Company’s allowance to total loans/leases was 1.31%, which was down from 1.32% at March 31, 2017 and down from 1.46% at June 30, 2016, respectively. In accordance with GAAP for business combination accounting, the loans acquired through the acquisition of CSB were recorded at market value; therefore, there was no allowance associated with CSB’s loans at acquisition. Management continues to evaluate the allowance needed on the acquired CSB loans factoring in the net remaining discount ($6.3 million at June 30, 2017). When factoring this remaining discount into the Company’s allowance to total loans and leases calculation, the Company’s allowance as a percentage of total loans and leases increases from 1.31% to 1.55%. A more detailed discussion of the Company’s allowance can be found in the “Financial Condition” section of this report. 50 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued NONINTEREST INCOME The following tables set forth the various categories of noninterest income for the three and six months ended June 30, 2017 and 2016. Three Months Ended June 30, 2017 June 30, 2016 $ Change % Change Trust department fees $ 1,692,001 $ 1,512,083 $ 179,918 11.9 % Investment advisory and management fees 868,835 692,738 176,097 25.4 Deposit service fees 1,458,359 946,810 511,549 54.0 Gains on sales of residential real estate loans 112,628 84,413 28,215 33.4 Gains on sales of government guaranteed portions of loans 87,053 1,603,890 (1,516,837 ) (94.6 ) Swap fee income 327,577 167,582 159,995 95.5 Securities gains, net 38,464 18,030 20,434 113.3 Earnings on bank-owned life insurance 459,359 480,520 (21,161 ) (4.4 ) Debit card fees 743,521 343,748 399,773 116.3 Correspondent banking fees 200,057 244,939 (44,882 ) (18.3 ) Other 794,664 667,648 127,016 19.0 Total noninterest income $ 6,782,518 $ 6,762,401 $ 20,117 0.3 % Six Months Ended June 30, 2017 June 30, 2016 $ Change % Change Trust department fees $ 3,432,208 $ 3,087,990 $ 344,218 11.1 % Investment advisory and management fees 1,830,434 1,351,123 479,311 35.5 Deposit service fees 2,774,749 1,877,889 896,860 47.8 Gains on sales of residential real estate loans 208,951 144,799 64,152 44.3 Gains on sales of government guaranteed portions of loans 1,037,694 2,482,418 (1,444,724 ) (58.2 ) Swap fee income 441,097 1,024,540 (583,443 ) (56.9 ) Securities gains, net 38,464 376,510 (338,046 ) (89.8 ) Earnings on bank-owned life insurance 929,046 874,129 54,917 6.3 Debit card fees 1,446,322 651,399 794,923 122.0 Correspondent banking fees 445,246 547,069 (101,823 ) (18.6 ) Other 1,482,061 1,167,008 315,053 27.0 Total noninterest income $ 14,066,272 $ 13,584,874 $ 481,398 3.5 % In recent years, the Company has been successful in expanding its wealth management customer base. Trust department fees continue to be a significant contributor to noninterest income and, due to favorable market conditions in early 2017 coupled with strong growth in assets under management, trust department fees increased 12%, comparing the second quarter of 2017 to the same period of the prior year. Trust department fees increased 11% when comparing the first half of 2017 to the same period of the prior year. Income is generated primarily from fees charged based on assets under administration for corporate and personal trusts and for custodial services. The majority of the trust department fees are determined based on the value of the investments within the fully managed trusts. Additionally, the Company recently started offering trust operations services to correspondent banks. Management has placed a stronger emphasis on growing its investment advisory and management services. Part of this initiative has been to restructure the Company’s Wealth Management Division to allow for more efficient delivery of products and services through selective additions of talent as well as leverage of and collaboration among existing resources (including the aforementioned trust department). Similar to trust department fees, these fees are largely determined based on the value of the investments managed. And, similar to the trust department, the Company has had some success in expanding its customer base. Due to this growth and favorable market conditions in 2017, investment advisory and management fees increased 25%, comparing the second quarter of 2017 to the same period of the prior year and they increased 36% when comparing the first half of 2017 to the first half of 2016. The acquisition of CSB also contributed to this increase, as it had an established investment advisory and management services department at acquisition. 51 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued Deposit service fees expanded 54% comparing the second quarter of 2017 to the same period of the prior year and expanded 48% when comparing the first half of 2017 to the same period of the prior year. This increase was primarily the result of the acquisition of CSB. Additionally, the Company continues its emphasis on shifting the mix of deposits from brokered and retail time deposits to non-maturity demand deposits across all its markets. With this continuing shift in mix, the Company has increased the number of demand deposit accounts, which tend to be lower in interest cost and higher in service fees. The Company plans to continue this shift in mix and to further focus on growing deposit service fees. Gains on sales of residential real estate loans increased 33% when comparing the second quarter of 2017 to the same period of the prior year and increased 44% when comparing the first half of 2017 to the same period of the prior year. The increase was primarily attributable to the acquisition of CSB. Overall, with the continued low interest rate environment, refinancing activity has slowed, as many of the Company’s existing and prospective customers have already executed a refinancing. Therefore, this area hasgenerally become a smaller contributor to overall noninterest income. The Company’s gains on the sale of government-guaranteed portions of loans for the second quarter of 2017 decreased 95% compared to the second quarter of 2016 and decreased 58% when comparing the first half of 2017 to the same period of the prior year. Given the nature of these gains, large fluctuations can happen from quarter-to-quarter and year-to-year. As one of its core strategies, the Company continues to leverage its expertise by taking advantage of programs offered by the SBA and the USDA. The Company’s portfolio of government-guaranteed loans has grown as a direct result of the Company’s strong expertise in SBA and USDA lending. In some cases, it is more beneficial for the Company to sell the government-guaranteed portion on the secondary market for a premium rather than retain the loans in the Company’s portfolio. Sales activity for government-guaranteed portions of loans tends to fluctuate depending on the demand for loans that fit the criteria for the government guarantee. Further, the size of the transactions can vary and, as the gain is determined as a percentage of the guaranteed amount, the resulting gain on sale can vary. Lastly, a strategy for improved pricing is packaging loans together for sale. From time to time, the Company may execute on this strategy, which may delay the gains on sales of some loans to achieve better pricing. As a result of the continued low interest rate environment, the Company was able to execute numerous interest rate swaps on select commercial loans over the past two years. The interest rate swaps allow the commercial borrowers to pay a fixed interest rate while the Company receives a variable interest rate as well as an upfront fee dependent upon the pricing. Management believes that these swaps help position the Company more favorably for rising rate environments. Management will continue to review opportunities to execute these swaps at all of its subsidiary banks, as the circumstances are appropriate for the borrower and the Company. A good interest rate swap candidate must be of a certain size and sophistication which leads to volatility in activity from quarter to quarter. Swap fee income totaled $328 thousand for the second quarter of 2017, compared to $168 thousand for the second quarter of 2016. Swap fee income totaled $441 thousand for the first half of 2017 compared to $1.0 million in the first half of 2016. Future levels of swap fee income are dependent upon prevailing interest rates. 52 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued Securities gains were $38 thousand for the second quarter of 2017. Securities gains were $18 thousand for the second quarter of 2016. Securities gains totaled $38 thousand for the first six months of 2017, compared to $377 thousand for the first six months of 2016. The Company took advantage of market opportunities by selling low-yielding investments and using the proceeds to purchase higher-yielding bonds with a moderate duration extension and to fund loan and lease growth. Earnings on BOLI decreased 4% comparing the second quarter of 2017 to the second quarter of 2016 and increased 6% comparing the first half of 2017 to the first half of 2016. There were no purchases of BOLI within the last twelve months. Notably, a small portion of the Company’s BOLI is variable rate whereby the returns are determined by the performance of the equity market. Equity market performance accounted for the majority of the volatility. Management intends to continue to review its BOLI investments to be consistent with policy and regulatory limits in conjunction with the rest of its earning assets in an effort to maximize returns while minimizing risk. Debit card fees are the interchange fees paid on certain debit card customer transactions. Debit card fees increased 116% comparing the second quarter of 2017 to the second quarter of the prior year and increased 122% comparing the first half of 2017 to the first half of 2016. The primary reason for the increase was the addition of CSB. CSB has a large retail customer base and, therefore generates significant interchange revenue. Additionally, these fees can vary based on customer debit card usage, so fluctuations from period to period may occur. As an opportunity to maximize fees, the Company offers a retail deposit product with a higher interest rate that incentivizes debit card activity. Correspondent banking fees decreased 18% comparing the second quarter of 2017 to the second quarter of the prior year and decreased 19% when comparing the first half of 2017 to the first half of 2016. As interestrates rise, the correspondent bank deposit accounts receive a higher earnings credit, which then reduces the direct fees that the Company receives. Management will continue to evaluate earnings credit rates and the resulting impact on deposit balances and fees while balancing the ability to grow market share. Correspondent banking continues to be a core strategy for the Company, as this line of business provides a high level of noninterest bearing deposits that can be used to fund loan growth as well as a steady source of fee income. The Company now serves approximately 181 banks in Iowa, Illinois and Wisconsin. 53 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued NONINTEREST EXPENSE The following tables set forth the various categories of noninterest expense for the three and six months ended June 30, 2017 and 2016. Three Months Ended June 30, 2017 June 30, 2016 $ Change % Change Salaries and employee benefits $ 12,930,944 10,917,473 $ 2,013,471 18.4 % Occupancy and equipment expense 2,698,336 1,884,556 813,780 43.2 Professional and data processing fees 2,340,699 1,542,322 798,377 51.8 Acquisition costs - 354,969 (354,969 ) (100.0 ) FDIC insurance, other insurance and regulatory fees 645,277 649,604 (4,327 ) (0.7 ) Loan/lease expense 260,284 154,349 105,935 68.6 Net cost of operations of other real estate 27,957 277,911 (249,954 ) (89.9 ) Advertising and marketing 567,588 433,451 134,137 30.9 Bank service charges 447,445 415,350 32,095 7.7 Correspondent banking expense 201,693 181,776 19,917 11.0 Other 1,284,406 931,992 352,414 37.8 Total noninterest expense $ 21,404,629 $ 17,743,753 $ 3,660,876 20.6 % Six Months Ended June 30, 2017 June 30, 2016 $ Change % Change Salaries and employee benefits $ 26,238,275 $ 21,718,380 $ 4,519,895 20.8 % Occupancy and equipment expense 5,200,555 3,711,544 1,489,011 40.1 Professional and data processing fees 4,424,091 2,989,735 1,434,356 48.0 Acquisition costs - 354,969 (354,969 ) (100.0 ) FDIC insurance, other insurance and regulatory fees 1,266,519 1,283,969 (17,450 ) (1.4 ) Loan/lease expense 553,822 317,168 236,654 74.6 Net cost of operations of other real estate 42,187 380,094 (337,907 ) (88.9 ) Advertising and marketing 1,177,019 819,710 357,309 43.6 Bank service charges 871,346 831,281 40,065 4.8 Losses on debt extinguishment, net - 83,197 (83,197 ) (100.0 ) Correspondent banking expense 400,044 358,765 41,279 11.5 Other 2,503,888 1,849,439 654,449 35.4 Total noninterest expense $ 42,677,746 $ 34,698,251 $ 7,979,495 23.0 % Management places a strong emphasis on overall cost containment and is committed to improving the Company’s general efficiency. Most expenses were higher in the second quarter of 2017 compared to 2016 as a result of acquiring CSB as the Company’s fourth bank charter in the third quarter of 2016. Noninterest expense, excluding CSB, decreased 3.8% comparing the second quarter of 2017 to the same period of the prior year and decreased 2.4% comparing the first half of 2017 to the first half of 2016. Salaries and employee benefits, which is the largest component of noninterest expense, increased from the second quarter of 2016 to the second quarter of 2017 by 18%. This line item also increased 21% when comparing the first half of 2017 to the first half of 2016. This increase was primarily related to the acquisition of CSB. Occupancy and equipment expense increased 43%, comparing the second quarter of 2017 to the same period of the prior year and increased 40% comparing the first half of 2017 to the same period of the prior year. The increased expense was mostly due to the addition of CSB. 54 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued Professional and data processing fees increased 52%, comparing the second quarter of 2017 to the same period in 2016 and increased 48% comparing the first half of 2017 to the same period in 2016. This increased expense was primarily due to the addition of CSB. Generally, professional and data processing fees can fluctuate depending on certain one-time project costs. Management will continue to focus on minimizing such one-time costs and driving recurring costs down through contract renegotiation or managed reduction in activity where costs are determined on a usage basis. FDIC and other insurance expense decreased 1%, comparing the second quarter of 2017 to the second quarter of 2016, and decreased 1% comparing the first half of 2017 to the same period of 2016. The decrease in expense was due to a decrease in the assessment rate designated by the FDIC partially offset by the acquisition of CSB. Loan/lease expense increased 69%, comparing the second quarter of 2017 to the same quarter of 2016, and increased 75% when comparing the first half of 2017 to the same period of 2016. The Company incurred elevated levels of expense in the first six months of 2017 for certain existing NPLs in connection with the work-out of these loans. Generally, loan/lease expense has a direct relationship with the level of NPLs; however, it may deviate depending upon the individual NPLs. Net cost of operations of other real estate includes gains/losses on the sale of OREO, write-downs of OREO and all income/expenses associated with OREO. Net costs of operations of other real estate totaled $28 thousand for the second quarter of 2017, compared to $278 thousand for the second quarter of 2016. Net costs of operations of other real estate totaled $42 thousand for the first six months of 2017, compared to $380 thousand for the first six months of 2016. Occupancy rates for one of the OREO properties managed by the Company have improved over the past year, increasing cash flow from that property and reducing net operating costs. Bank service charges, a large portion of which includes indirect costs incurred to provide services to QCBT’s correspondent banking customer portfolio, increased 8% from the second quarter of 2016 to the second quarter of 2017 and increased 5% from the first half of 2016 to the first half of 2017. The increase was due, in large part, to the success QCBT has had in growing its correspondent banking customer portfolio. As transactions volumes continue to increase and the number of correspondent banking clients increases, the associated expenses will also increase. In the first half of 2016, the Company incurred $83 thousand of losses on debt extinguishment, net. This amount included $1.3 million of losses related to the prepayment of certain FHLB advances and wholesale structured repurchase agreements, as well as a $1.2 million gain recognized through the repurchase of trust preferred securities, at a discount. Correspondent banking expense was up 11% when comparing the second quarter of 2017 to the second quarter of 2016 and up 12% when comparing the first six months of 2017 to the same period of 2016 due to both increases in volume and in the number of correspondent banking clients. These are direct costs incurred to provide services to QCBT’s correspondent banking customer portfolio, including safekeeping and cash management services. 55 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued INCOME TAXES In the second quarter of 2017, the Company incurred income tax expense of $2.6 million. During the first half of the year, the Company incurred income tax expense of $5.0 million. Following is a reconciliation of the expected income tax expense to the income tax expense included in the consolidated statements of income for the three and six months ended June 30, 2017 and 2016. For the Three Months Ended June 30, For the Six Months Ended June 30, 2017 2016 2017 2016 % of % of % of % of Pretax Pretax Pretax Pretax Amount Income Amount Income Amount Income Amount Income Computed "expected" tax expense $ 3,990,557 35.0 % $ 3,090,364 35.0 % $ 8,041,601 35.0 % $ 6,027,743 35.0 % Tax exempt interest income (1,433,903 ) (12.6 ) (988,488 ) (11.2 ) (2,739,330 ) (11.9 ) (1,954,806 ) (11.4 ) Bank-owned life insurance (160,775 ) (1.4 ) (168,182 ) (1.9 ) (325,166 ) (1.4 ) (305,945 ) (1.8 ) State income taxes, net of federal benefit, current year 394,410 3.5 297,130 3.4 802,735 3.5 564,038 3.3 Excess tax benefit on stock options exercised and restricted stock awards vested * (89,545 ) (0.8 ) - - (622,867 ) (2.7 ) - - Other (65,168 ) (0.6 ) (77,680 ) (0.9 ) (131,951 ) (0.6 ) (158,863 ) (0.9 ) Federal and state income tax expense $ 2,635,576 23.1 % $ 2,153,144 24.4 % $ 5,025,022 21.9 % $ 4,172,167 24.2 % * As a result of the implementation of ASU 2016-09 effective January 1, 2017, the excess tax benefit on stock options exercised and restricted stock awards vested is now recorded as an adjustment to income tax expense in the income statement. Previously, the excess tax benefit was recorded as an adjustment to equity. The effective tax rate for the quarter ended June 30, 2017 was 23.1% which was a decrease from the effective tax rate of 24.4% for the quarter ended June 30, 2016. The effective tax rate for the six months ended June 30, 2017 was 21.9%, which was a decrease over the effective tax rate of 24.2% for the six months ended June 30, 2016. This shift was primarily due to the implementation of ASU 2016-09, which resulted in a tax benefit of $90 thousand for the second quarter of 2017 and $623 thousand for the first six months of 2017. The effective rate for the three months ended June 30, 2017 was also impacted by higher tax exempt interest income. FINANCIAL CONDITION Following is a table that represents the major categories of the Company’s balance sheet. As of June 30, 2017 March 31, 2017 December 31, 2016 June 30, 2016 (dollars in thousands) Amount % Amount % Amount % Amount % Cash and due from banks $ 77,161 2 % $ 56,326 2 % $ 70,570 2 % $ 49,581 2 % Federal funds sold and interest-bearing deposits 72,354 2 % 173,219 5 % 86,206 3 % 68,432 3 % Securities 593,485 17 % 557,646 16 % 574,022 19 % 510,959 19 % Net loans/leases 2,520,209 73 % 2,403,791 71 % 2,374,730 70 % 1,894,676 71 % Other assets 193,978 6 % 190,031 6 % 196,416 6 % 159,786 6 % Total assets $ 3,457,187 100 % $ 3,381,013 100 % $ 3,301,944 100 % $ 2,683,434 100 % Total deposits $ 2,870,234 83 % $ 2,805,931 83 % $ 2,669,261 74 % $ 1,973,594 74 % Total borrowings 230,264 7 % 231,534 7 % 290,952 14 % 381,875 14 % Other liabilities 51,606 1 % 47,708 1 % 55,690 2 % 52,848 2 % Total stockholders' equity 305,083 9 % 295,840 9 % 286,041 10 % 275,117 10 % Total liabilities and stockholders' equity $ 3,457,187 100 % $ 3,381,013 100 % $ 3,301,944 100 % $ 2,683,434 100 % During the second quarter of 2017, the Company’s total assets increased $76.2 million, or 2%, to a total of $3.5 billion. Total gross loans and leases grew $117.7 million. This loan and lease growth was funded by deposits, which increased $64.3 million in the second quarter of 2017, and excess cash from strong deposit growth from the first quarter of 2017Stockholders’ equity increased $9.2 million, or 3%, in the current quarter due to net retained income. 56 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued INVESTMENT SECURITIES The composition of the Company’s securities portfolio is managed to meet liquidity needs while prioritizing the impact on interest rate risk and maximizing return, while minimizing credit risk. The Company has further diversified the portfolio by decreasing U.S government sponsored agency securities, while increasing residential mortgage-backed and related securities and tax-exempt municipal securities. Of the latter, the large majority are privately placed tax-exempt debt issuances by municipalities located in the Midwest (with some in or near the Company’s existing markets) and require a thorough underwriting process before investment. Following is a breakdown of the Company’s securities portfolio by type, the percentage of unrealized gains (losses) to carrying value on the total portfolio, and the portfolio duration: As of June 30, 2017 March 31, 2017 December 31, 2016 June 30, 2016 Amount % Amount % Amount % Amount % (dollars in thousands) U.S. govt. sponsored agency securities $ 41,944 7 % $ 47,556 9 % $ 46,084 8 % $ 88,321 17 % Municipal securities 381,254 64 % 356,776 64 % 374,463 65 % 302,689 59 % Residential mortgage-backed and related securities 164,415 28 % 147,504 26 % 147,702 26 % 116,765 23 % Other securities 5,872 1 % 5,810 1 % 5,773 1 % 3,184 1 % $ 593,485 100 % $ 557,646 100 % $ 574,022 100 % $ 510,959 100 % Securities as a % of total assets 17.17 % 16.49 % 17.38 % 19.04 % Net unrealized gains (losses) as a % of amortized cost (0.33 )% (0.79 )% (0.87 )% 1.95 % Duration (in years) 6.3 6.1 6.0 5.1 Yield on investment securities (tax equivalent) 3.76 % 3.73 % 3.56 % 3.64 % Management monitors the level of unrealized gains/losses including performing quarterly reviews of individual securities for evidence of OTTI. Management identified no OTTI in any of the periods presented. The duration of the securities portfolio extended modestly with the TEY on the portfolio improving 20 bps over the first half of 2017. The Company has not invested in private mortgage-backed securities or pooled trust preferred securities. Additionally, the Company has not invested in the types of securities subject to the Volcker Rule (a provision of the Dodd-Frank Act). See Note 2 to the Consolidated Financial Statements for additional information regarding the Company’s investment securities. 57 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued LOANS/LEASES Total loans/leases grew 19.2% on an annualized basis during the second quarter of 2017. The mix of the loan/lease types within the Company’s loan/lease portfolio is presented in the following table. As of June 30, 2017 March 31, 2017 December 31, 2016 June 30, 2016 Amount % Amount % Amount % Amount % (dollars in thousands) C&I loans $ 942,538 37 % $ 851,578 35 % $ 827,637 34 % $ 706,261 37 % CRE loans 1,131,906 45 % 1,106,842 46 % 1,093,459 46 % 784,379 41 % Direct financing leases 153,337 6 % 159,368 7 % 165,419 7 % 169,928 9 % Residential real estate loans 233,871 9 % 231,326 9 % 229,233 10 % 180,482 9 % Installment and other consumer loans 84,047 3 % 78,771 3 % 81,666 3 % 73,658 4 % Total loans/leases $ 2,545,699 100 % $ 2,427,885 100 % $ 2,397,414 100 % $ 1,914,708 100 % Plus deferred loan/lease origination costs, net of fees 7,867 7,965 8,073 8,065 Less allowance (33,357 ) (32,059 ) (30,757 ) (28,097 ) Net loans/leases $ 2,520,209 $ 2,403,791 $ 2,374,730 $ 1,894,676 As CRE loans have historically been the Company’s largest portfolio segment, management places a strong emphasis on monitoring the composition of the Company’s CRE loan portfolio. For example, management tracks the level of owner-occupied CRE loans relative to non owner-occupied loans. Owner-occupied loans are generally considered to have less risk. As of June 30, 2017 and March 31, 2017, respectively, approximately 28% and 29% of the CRE loan portfolio was owner-occupied. Over the past several quarters, the Company has been successful in shifting the mix of its commercial loan portfolio by adding more C&I loans. C&I loans grew $91.0 million in the current quarter, or an annualized rate of 43%. A syndicated loan is a commercial loan provided by a group of lenders and is structured, arranged and administered by one or several commercial or investment banks known as arrangers. The nationally syndicated loans invested in by the Company consist of fully funded, highly liquid term loans for which there is a liquid secondary market. As of June 30,2017 and December 31, 2016, the amount of nationally syndicated loans totaled $44.3 million and $46.5 million, respectively. The Company also has several loans that are syndicatedto borrowers in our existing markets or purchased from peer banks that we have a relationship with. These loans were immaterial as of June 30, 2017 and December 31, 2016. 58 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued Following is a listing of significant industries within the Company’s CRE loan portfolio: As of June 30, As of March 31, As of December 31, As of June 30, 2017 2017 2016 2016 Amount % Amount % Amount % Amount % (dollars in thousands) Lessors of Nonresidential Buildings $ 344,747 30 % $ 327,077 30 % $ 322,337 30 % $ 285,522 36 % Lessors of Residential Buildings 159,370 14 % 147,335 13 % 141,321 13 % 104,395 13 % New Housing For-Sale Builders 52,277 5 % 57,733 5 % 56,711 5 % 5,430 1 % Nonresidential Property Managers 52,947 5 % 57,112 5 % 70,914 7 % 17,517 2 % Land Subdivision 46,117 4 % 47,254 4 % 45,132 4 % 18,034 2 % Hotels 39,881 4 % 37,998 4 % 35,006 3 % 19,804 3 % Nursing Care Facilities 33,607 3 % 34,611 3 % 34,768 3 % 15,070 2 % New Multifamily Housing Construction 26,583 2 % 26,915 2 % 24,146 2 % 11,671 2 % Lessors of Other Real Estate Property 20,932 2 % 20,989 2 % 25,664 2 % 21,803 3 % Other * 355,445 31 % 349,818 32 % 337,460 31 % 285,133 36 % Total CRE Loans $ 1,131,906 100 % $ 1,106,842 100 % $ 1,093,459 100 % $ 784,379 100 % * “Other” consists of all other industries. None of these had concentrations greater than $22.6 million, or approximately 2% of total CRE loans in the most recent period presented. The Company’s residential real estate loan portfolio consists of the following: ● Certain loans that do not meet the criteria for sale into the secondary market. These are often structured as adjustable rate mortgages with maturities ranging from three to seven years to avoid the long-term interest rate risk. ● A limited amount of 15-year fixed rate residential real estate loans that meet certain credit guidelines. The remaining residential real estate loans originated by the Company were sold on the secondary market to avoid the interest rate risk associated with longer term fixed rate loans. Loans originated for this purpose were classified as held for sale and are included in the residential real estate loans above. In addition, the Company has not originated any subprime, Alt-A, no documentation, or stated income residential real estate loans throughout its history. 59 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued Following is a listing of significant equipment types within the m2 loan and lease portfolio: As of June 30, As of March 31, As of December 31, As of June 30, 2017 2017 2016 2016 Amount % Amount % Amount % Amount % (dollars in thousands) Manufacturing - General $ 19,092 9 % $ 18,067 9 % $ 17,434 8 % $ 16,918 8 % Trucks & Vans 16,679 8 % 14,657 7 % 13,806 7 % 12,897 6 % Construction - General 15,207 7 % 17,914 9 % 16,815 8 % 17,116 8 % Food Processing Equipment 13,754 7 % 14,102 7 % 14,316 7 % 14,241 7 % Marine - Travelifts 12,497 6 % 8,132 4 % 8,180 4 % 7,601 4 % Manufacturing - CNC 10,083 5 % 6,812 3 % 7,164 3 % 7,974 4 % Computer Hardware 9,821 5 % 10,094 5 % 10,443 5 % 10,529 5 % Trailers 9,611 5 % 9,465 5 % 10,003 5 % 10,300 5 % Restaurant 7,238 3 % 7,841 4 % 7,950 4 % 8,053 4 % Furniture 6,305 3 % 6,259 3 % $ 6,945 3 % $ 3,313 2 % Other 93,966 42 % 95,116 46 % 97,989 46 % 96,941 47 % Total m2 loans and leases 214,253 100 % 208,459 100 % 211,045 100 % 205,883 100 % * “Other” consists of all other equipment types. None of these had concentrations greater than 3% of total m2 loan and lease portfolio in the most recent period presented. See Note 3 to the Consolidated Financial Statements for additional information regarding the Company’s loan and lease portfolio. 60 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued ALLOWANCE FOR ESTIMATED LOSSES ON LOANS/LEASES Changes in the allowance for the three and six months ended June 30, 2017 and 2016 are presented as follows: Three Months Ended Six Months Ended June 30, 2017 June 30, 2016 June 30, 2017 June 30, 2016 (dollars in thousands) (dollars in thousands) Balance, beginning $ 32,059 $ 27,395 $ 30,757 $ 26,141 Provisions charged to expense 2,023 1,198 4,128 3,271 Loans/leases charged off (851 ) (634 ) (1,743 ) (1,502 ) Recoveries on loans/leases previously charged off 126 138 215 187 Balance, ending $ 33,357 $ 28,097 $ 33,357 $ 28,097 The allowance was determined based on factors that included the overall composition of the loan/lease portfolio, types of loans/leases, past loss experience, loan/lease delinquencies, potential substandard and doubtful credits, economic conditions, collateral positions, governmental guarantees and other factors that, in management’s judgment, deserved evaluation. To ensure that an adequate allowance was maintained, provisions were made based on a number of factors, including the increase in loans/leases and a detailed analysis of the loan/lease portfolio. The loan/lease portfolio is reviewed and analyzed monthly with specific detailed reviews completed on all loans risk-rated worse than “fair quality” as described in Note 1 of the Company’s Annual Reporton Form 10-K for the year ended December 31, 2016 and carrying aggregate exposure in excess of $250 thousand. The adequacy of the allowance is monitored by the loan review staff and reported to management and the board of directors. The Company’s levels of criticized and classified loans are reported in the following table. As of Internally Assigned Risk Rating * June 30, 2017 March 31, 2017 December 31, 2016 June 30, 2016 (dollars in thousands) Special Mention (Rating 6) $ 27,737 $ 22,841 $ 20,082 $ 16,231 Substandard (Rating 7) 45,290 50,810 49,035 44,636 Doubtful (Rating 8) - $ 73,027 $ 73,651 $ 69,117 $ 60,867 Criticized Loans ** $ 73,027 $ 73,651 $ 69,117 $ 60,867 Classified Loans *** $ 45,290 $ 50,810 $ 49,035 $ 44,636 Criticized Loans as a % of Total Loans/Leases 2.86 % 3.02 % 2.87 % 3.17 % Classified Loans as a % of Total Loans/Leases 1.77 % 2.09 % 2.04 % 2.32 % * Amounts above include the government guaranteed portion, if any. For the calculation of allowance, the Company assigns internal risk ratings of Pass (Rating 2) for the government guaranteed portion. ** Criticized loans are defined as commercial and industrial and commercial real estate loans with internally assigned risk ratings of 6, 7, or 8, regardless of performance. *** Classified loans are defined as commercial and industrial and commercial real estate loans with internally assigned risk ratings of 7 or 8, regardless of performance. 61 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued The Company experienced a modest increase in criticized loans and a decrease in classified loans during the first half of 2017; as shown below, these changes did not translate to increased NPLs. The Company continues its strong focus on improving credit quality in an effort to limit NPLs. The following table summarizes the trend in the allowance as a percentage of gross loans/leases and as a percentage of NPLs. As of June 30, 2017 March 31, 2017 December 31, 2016 June 30, 2016 Allowance / Gross Loans/Leases 1.31 % 1.32 % 1.28 % 1.46 % Allowance / NPLs * 162.27 % 149.89 % 144.85 % 223.42 % *NPLs consist of nonaccrual loans/leases, accruing loans/leases past due 90 days or more, and accruing TDRs. Although management believes that the allowance at June 30, 2017 was at a level adequate to absorb losses on existing loans/leases, there can be no assurance that such losses will not exceed the estimated amounts or that the Company will not be required to make additional provisions in the future. Unpredictable future events could adversely affect cash flows for both commercial and individual borrowers, which could cause the Company to experience increases in problem assets, delinquencies and losses on loans/leases, and require further increases in the provision. Asset quality is a priority for the Company and its subsidiaries. The ability to grow profitably is in part dependent upon the ability to maintain that quality. The Company continually focuses efforts at its subsidiary banks and leasing company with the intention to improve the overall quality of the Company’s loan/lease portfolio. In accordance with GAAP for business combination accounting, the loans acquired through the acquisition of CSB were recorded at market value; therefore, there was no allowance associated with CSB’s loans at acquisition. Management continues to evaluate the allowance needed on the acquired CSB loans factoring in the net remaining discount ($6.3 million at June 30, 2017). When factoring this remaining discount into the Company’s allowance to total loans and leases calculation, the Company’s allowance as a percentage of total loans and leases increases from 1.31% to 1.55%. This elimination of CSB’s allowance also resulted in a decrease of the allowance to NPLs ratio, as CSB’s NPLs no longer have an allowance allocated to them and instead, have a loan discount that is separate from the allowance. See Note 3 to the Consolidated Financial Statements for additional information regarding the Company’s allowance. 62 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued NONPERFORMING ASSETS The table below presents the amounts of NPAs and related ratios. As of June 30, As of March 31, As of December 31, As of June 30, 2017 2017 2016 2016 (dollars in thousands) Nonaccrual loans/leases (1) (2) $ 13,217 $ 14,205 $ 13,919 $ 10,737 Accruing loans/leases past due 90 days or more 424 955 967 86 TDRs - accruing 6,915 6,229 6,347 1,753 Total NPLs 20,556 21,389 21,233 12,576 OREO 5,174 5,625 5,523 6,179 Other repossessed assets 123 285 202 154 Total NPAs $ 25,853 $ 27,299 $ 26,958 $ 18,909 NPLs to total loans/leases 0.80 % 0.88 % 0.88 % 0.65 % NPAs to total loans/leases plus repossessed property 1.01 % 1.12 % 1.12 % 0.98 % NPAs to total assets 0.75 % 0.81 % 0.82 % 0.70 % Texas ratio (3) 8.08 % 8.78 % 9.09 % 6.28 % (1) Includes government guaranteed portion of loans, as applicable. (2) Includes TDRs of $2.2 million at June 30, 2017, $2.4 million at March 31, 2017, $2.3 million at December 31, 2016, and $2.4 million at June 30, 2016. (3) Texas Ratio Nonperforming Assets (excluding Other Repossessed Assets) / Tangible Equity plus Allowance. Texas Ratio is a non-GAAP financial measure. See GAAP to Non-GAAP Reconciliations for more information. NPAs at June 30, 2017 were $25.9 million, which were down from March 31, 2017 and up $6.9 million from June 30, 2016. This increase was the result of two large credits added in the fourth quarter of 2016. The ratio of NPAs to total assets was 0.75% at June 30, 2017, which was down from 0.81% at March 31, 2017, and up from 0.70% at June 30, 2016. The large majority of the NPAs consist of nonaccrual loans/leases, accruing TDRs, and OREO. For nonaccrual loans/leases and accruing TDRs, management has thoroughly reviewed these loans/leases and has provided specific allowances as appropriate. OREO is carried at the lower of carrying amount or fair value less costs to sell. The Company’s lending/leasing practices remain unchanged and asset quality remains a top priority for management. 63 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued DEPOSITS Deposits increased $64.3 million during the second quarter of 2017. The table below presents the composition of the Company’s deposit portfolio. As of June 30, 2017 March 31, 2017 December 31, 2016 June 30, 2016 (dollars in thousands) Amount % Amount % Amount % Amount % Noninterest bearing demand deposits $ 760,625 27 % $ 777,150 28 % $ 797,415 30 % $ 615,764 31 % Interest bearing demand deposits 1,526,103 52 % 1,486,047 53 % 1,369,226 51 % 918,036 47 % Time deposits 478,580 17 % 458,170 16 % 439,169 17 % 337,584 17 % Brokered deposits 104,926 4 % 84,564 3 % 63,451 2 % 102,210 5 % $ 2,870,234 100 % $ 2,805,931 100 % $ 2,669,261 100 % $ 1,973,594 100 % In an effort to strengthen the relationship and maximize the liquidity potential of its correspondent banking clients, the Company introduced an interest-bearing money market deposit account to its correspondent banking clients and this generated strong deposit growth in the first six months of 2017. Quarter-end balances can greatly fluctuate due to large customer and correspondent bank activity. Management will continue to focus on growing its noninterest bearing deposit portfolio, including its correspondent banking business at QCBT, as well as shifting the mix from brokered and other higher cost deposits to lower cost core deposits. BORROWINGS The subsidiary banks offer short-term repurchase agreements to a fewof their significant customers. Also, the subsidiary banks purchase federal funds for short-term funding needs from the FRB or from their correspondent banks. The table below presents the composition of the Company’s short-term borrowings. As of June 30, 2017 March 31, 2017 December 31, 2016 June 30, 2016 (dollars in thousands) Overnight repurchase agreements with customers $ 4,897 $ 7,170 $ 8,131 $ 21,441 Federal funds purchased 13,320 12,300 31,840 30,120 $ 18,217 $ 19,470 $ 39,971 $ 51,561 The Company is nearing the completion of a process to transition its overnight repurchase agreements with customers into a comparable interest bearing demand deposit product that offers full FDIC insurance. This transition has freed up securities that were previously pledged as collateral to the overnight repurchase agreements with customers and has enhanced the Company’s ability to further rotate its earning assets from securities to loans. As a result of their memberships in either the FHLB of Des Moines or Chicago, the subsidiary banks have the ability to borrow funds for short or long-term purposes under a variety of programs. FHLB advances are utilized for loan matching as a hedge against the possibility of rising interest rates, and when these advances provide a less costly or more readily available source of funds than customer deposits. 64 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued The table below presents the Company’s term FHLB advances and overnight FHLB advances. As of June 30, 2017 March 31, 2017 December 31, 2016 June 30, 2016 (dollars in thousands) Term FHLB advances $ 57,000 $ 59,000 $ 63,000 $ 78,000 Overnight FHLB advances 49,500 47,550 74,500 118,900 $ 106,500 $ 106,550 $ 137,500 $ 196,900 Term FHLB advances decreased in the current quarter due to a small maturity of $2.0 million. Overnight FHLB advances have increased by $2.0 million. The table below presents the composition of the Company’s other borrowings. As of June 30, 2017 March 31, 2017 December 31, 2016 June 30, 2016 (dollars in thousands) Wholesale structured repurchase agreements $ 45,000 $ 45,000 $ 45,000 $ 100,000 Term note 27,000 27,000 30,000 - Revolving line of credit - - 5,000 - $ 72,000 $ 72,000 $ 80,000 $ 100,000 Other borrowings include structured repos which are utilized as an alternative funding source to FHLB advances and customer deposits. Structured repos are collateralized by certain U.S. government agency securities and residential mortgage backed and related securities. As described in Note 11 of the Company’s Annual Report on Form 10-K for the year ended December 31, 2016, the Company has an outstanding five-year term note and revolving line of credit. As of June 30, 2017, the term debt had been paid down to $27.0 million as scheduled. Also, in the first quarter of 2017, the Company paid off the full outstanding amount of the revolving line of credit. The term note and revolving line of credit were used to help fund the acquisition of CSB. As of June 30, 2017, the full $10.0 million line of credit was available. If the line of credit is used,interest is calculated at the effective LIBOR rate plus 2.50% per annum (3.66% at June 30, 2017). In addition, a $7.0 million term note commitment with a four-year term was executed with interest calculated at the effective LIBOR rate plus 3.00% per annum (4.16% at June 30, 2017) to fund a portion of the cash consideration This $7.0 million term note commitment may be drawn upon closing of the acquisition of Guaranty Bankin late third quarter or early fourth quarter of 2017. The Company executed several balance sheet restructuring strategies in 2016. Refer to Note 11 of the Annual Report on Form 10-K for the year ended December 31, 2016 for addition information regarding these prepayments. It is management’s intention to continue to reduce its reliance on wholesale funding, including FHLB advances, structured repos, and brokered deposits. Replacement of this funding with core deposits helps to reduce interest expense as wholesale funding tends to be higher cost. However, the Company may choose to utilize advances and/or brokered deposits to supplement funding needs, as this is a way for the Company to effectively and efficiently manage interest rate risk. 65 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued The table below presents the maturity schedule including weighted average interest cost for the Company’s combined wholesale funding portfolio. June 30, 2017 December 31, 2016 Weighted Weighted Average Average Maturity: Amount Due Interest Rate Amount Due Interest Rate (dollars in thousands) Year ending December 31: 2017 176,017 1.16 % 165,543 0.91 % 2018 38,459 2.56 38,459 2.56 2019 16,950 2.72 16,950 2.65 2020 25,000 2.48 25,000 2.48 Total Wholesale Funding $ 256,426 1.60 % $ 245,952 1.45 % During the first six months of 2017, wholesale funding modestly increased $10.5 million. Year-to-date, the Company has repaid $6 million of term borrowings at maturity, however this was more than offset by growth in short-term borrowings used to temporarily fund strong earning asset growth. STOCKHOLDERS’ EQUITY The table below presents the composition of the Company’s stockholders’ equity. As of June 30, 2017 March 31, 2017 December 31, 2016 June 30, 2016 (dollars in thousands) Common stock $ 13,175 $ 13,161 $ 13,107 $ 13,057 Additional paid in capital 158,001 157,582 156,777 155,454 Retained earnings 135,254 127,145 118,617 105,024 AOCI (loss) (1,347 ) (2,048 ) (2,460 ) 1,582 Total stockholders' equity $ 305,083 $ 295,840 $ 286,041 $ 275,117 TCE* / TA 8.29 % 8.20 % 8.04 % 10.10 % *TCE is defined as total common stockholders’ equity excluding goodwill and other intangibles. This ratio is a non-GAAP financial measure. See GAAP to Non-GAAP Reconciliations. 66 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued LIQUIDITY AND CAPITAL RESOURCES Liquidity measures the ability of the Company to meet maturing obligations and its existing commitments, to withstand fluctuations in deposit levels, to fund its operations, and to provide for customers’ credit needs. The Company monitors liquidity risk through contingency planning stress testing on a regular basis. The Company seeks to avoid over-concentration of funding sources and to establish and maintain contingent funding facilities that can be drawn upon if normal funding sources become unavailable. One source of liquidity is cash and short-term assets, such as interest-bearing deposits in other banks and federal funds sold, which averaged $168.5 million during the second quarter of 2017 and $139.5 million during the full year of 2016. The Company’s on balance sheet liquidity position can fluctuate based on short-term activity in deposits and loans. The subsidiary banks have a variety of sources of short-term liquidity available to them, including federal funds purchased from correspondent banks, FHLB advances, wholesale structured repurchase agreements, brokered deposits, lines of credit, borrowing at the Federal Reserve Discount Window, sales of securities AFS, and loan/lease participations or sales. The Company also generates liquidity from the regular principal payments and prepayments made on its loan/lease portfolio, and on the regular monthly payments on its securities portfolio (both residential mortgage-backed securities and municipal securities). At June 30, 2017, the subsidiary banks had 34 lines of credit totaling $365.0 million, of which $3.0 million was secured and $362.0 million was unsecured. At June 30, 2017, $359.1 million was available as $5.9 million was utilized for short-term borrowing needs at QCBT. At December 31, 2016, the subsidiary banks had 33 lines of credit totaling $381.4 million, of which $34.4 million was secured and $347.0 million was unsecured. At December 31, 2016, $361.4 million was available as $20.0 million was utilized for short-term borrowing needs at QCBT. The Company has emphasized growing the number and amount of lines of credit in an effort to strengthen this contingent source of liquidity. Additionally, the Company maintains a $10.0 million secured revolving credit note with a variable interest rate and a maturity of June 30, 2018 At June 30, 2017, the full $10.0 was available. As of June 30, 2017, the Company has $427.7 million in correspondent banking deposits spread over 181 relationships. While the Company believes that these funds are very stable, there is the potential for large fluctuations that can impact liquidity. Seasonality and the liquidity needs of these correspondent banks can impact balances. Management closely monitors these fluctuations and runs stress scenarios to measure the impact on liquidity and interest rate risk with various levels of correspondent deposit run-off. Investing activities used cash of $157.1 million during the first six months of 2017, compared to $67.2 million for the same period of 2016. The net decrease in interest-bearing deposits at financial institutions was $10.8 million for the first six months of 2017, compared to a net increase of $11.2 million for the same period of 2016. Proceeds from calls, maturities, paydowns, and sales of securities were $68.2 million for the first six months of 2017, compared to $171.1 million for the same period of 2016. Purchases of securities used cash of $89.8 million for the first six months of 2017, compared to $97.1 million for the same period of 2016. The net increase in loans/leases used cash of $146.4 million for the first six months of 2017 compared to $125.0 million for the same period of 2016. 67 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued Financing activities provided cash of $140.2 million for the first six months of 2017, compared to $60.3 million for same period of 2016. Net increases in deposits totaled $201.0 million for the first six months of 2017, compared to $92.9 million for the same period of 2016. During the first six months of 2017, the Company’s short-term borrowings decreased $21.8 million, while they decreased $93.1 million for the same period of 2016. In the first six months of 2017, the Company reduced FHLB advances and other borrowings by $39.0 million through a mixture of maturities, scheduled payments and the net change in short-term borrowings. In the first six months of 2016, the Company reduced FHLB advances and borrowings by $25.2 million through a mixture of maturities, prepayments, and debt retirement. In the same period, the Company received $29.8 million of proceeds from the common stock offering of 1.2 million shares of common stock. Total cash provided by operating activities was $23.6 million for the first six months of 2017, compared to $14.8 million for the same period of 2016. Throughout its history, the Company has secured additional capital through various sources, including the issuance of common and preferred stock, as well as trust preferred securities. The following table presents the details of the trust preferred securities outstanding as of June 30, 2017 and December 31, 2016. Name Date Issued Amount Outstanding June 30, 2017 Amount Outstanding December 31, 2016 Interest Rate Interest Rate as of June 30, 2017 Interest Rate as of December 31, 2016 QCR Holdings Statutory Trust II February 2004 $ 10,310,000 $ 10,310,000 2.85% over 3-month LIBOR 4.15% 3.85% QCR Holdings Statutory Trust III February 2004 8,248,000 8,248,000 2.85% over 3-month LIBOR 4.15% 3.85% QCR Holdings Statutory Trust V February 2006 10,310,000 10,310,000 1.55% over 3-month LIBOR 2.71% 2.43% Community National Statutory Trust II September 2004 3,093,000 3,093,000 2.17% over 3-month LIBOR 3.44% 3.17% Community National Statutory Trust III March 2007 3,609,000 3,609,000 1.75% over 3-month LIBOR 3.00% 2.71% $ 35,570,000 $ 35,570,000 Weighted Average Rate 3.55% 3.265 The Company assumed the trust preferred securities originally issued by Community National in connection with its acquisition in May 2013. As a result of acquisition accounting, the liabilities were recorded at fair value upon acquisition with the resulting discount being accreted as interest expense on a level yield basis over the expected term. The original discount totaled $2.6 million. As of June 30, 2017, the remaining discount was $2.0 million. The Company filed a universal shelf registration statement on Form S-3 with the SEC on October 27, 2016, as amended on January 11, 2017. Declared effective by the SEC on January 31, 2017, the registration statement allows the Company to offer and sell various types of securities, including common stock, preferred stock, debt securities and/or warrants, from time to time up to an aggregate amount of $100 million. The Company utilized $30.1 million of its $100 million previous shelf registration filing through the offer and sale of its common stock in the second quarter of 2016 to help fund the acquisition of CSB. This Form S-3 filing replenished the amount available to the previous level of $100 million. The specific terms and prices of any securities offered pursuant to the registration statement will be determined at the time of any future offering and described in a separate prospectus supplement, which would be filed with the SEC at the time of the particular offering, if any. There were no securities issued under this shelf registration statement during the six months ended June 30, 2017. The Company (on a consolidated basis) and the subsidiary banks are subject to various regulatory capital requirements administered by the federal banking agencies. Failure to meet minimum capital requirements can initiate certain mandatory and possibly additional discretionary actions by regulators that, if undertaken, could have a direct material effect on the Company and subsidiary banks’ financial statements. Refer to Note 7 of the Consolidated Financial Statements for additional information regarding regulatory capital. 68 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued SPECIAL NOTE CONCERNING FORWARD-LOOKING STATEMENTS Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995. This document (including information incorporated by reference) contains, and future oral and written statements of the Company and its management may contain, forward-looking statements, within the meaning of such term in the Private Securities Litigation Reform Act of 1995, with respect to the financial condition, results of operations, plans, objectives, future performance and business of the Company. Forward-looking statements, which may be based upon beliefs, expectations and assumptions of the Company’s management and on information currently available to management, are generally identifiable by the use of words such as “believe,” “expect,” “anticipate,” “bode,” “predict,” “suggest,” “project,” “appear,” “plan,” “intend,” “estimate,” “may,” “will,” “would,” “could,” “should,” “likely,” or other similar expressions. Additionally, all statements in this document, including forward-looking statements, speak only as of the date they are made, and the Company undertakes no obligation to update any statement in light of new information or future events. The Company’s ability to predict results or the actual effect of future plans or strategies is inherently uncertain. The factors which could have a material adverse effect on the Company’s operations and future prospects are detailed in the “Risk Factors” sections included under Item 1A of Part I of the Company’s Annual Report on Form 10-K for the year ended December 31, 2016 and Item 1A of Part II of this report. In addition to the risk factors described in that section, there are other factors that may impact any public company, including the Company, which could have a material adverse effect on the Company’s operations and future prospects of the Company and its subsidiaries. One should not consider the risk factors to be a complete discussion of risks, uncertainties and assumptions. These risks and uncertainties should be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. 69 Part I Item 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The Company, like other financial institutions, is subject to direct and indirect market risk. Direct market risk exists from changes in interest rates. The Company’s net income is dependent on its net interest income. Net interest income is susceptible to interest rate risk to the degree that interest-bearing liabilities mature or reprice on a different basis than interest-earning assets. When interest-bearing liabilities mature or reprice more quickly than interest-earning assets in a given period, a significant increase in market rates of interest could adversely affect net interest income. Similarly, when interest-earning assets mature or reprice more quickly than interest-bearing liabilities, falling interest rates could result in a decrease in net interest income. In an attempt to manage the Company’s exposure to changes in interest rates, management monitors the Company’s interest rate risk. Each subsidiary bank has an asset/liability management committee of the board of directors that meets quarterly to review the bank’s interest rate risk position and profitability, and to make or recommend adjustments for consideration by the full board of each bank. Internal asset/liability management teams consisting of members of the subsidiary banks’ management meet weekly to manage the mix of assets and liabilities to maximize earnings and liquidity and minimize interest rate and other risks. Management also reviews the subsidiary banks’ securities portfolios, formulates investment strategies, and oversees the timing and implementation of transactions to assure attainment of the board's objectives in an effective manner. Notwithstanding the Company’s interest rate risk management activities, the potential for changing interest rates is an uncertainty that can have an adverse effect on net income. In adjusting the Company’s asset/liability position, the board of directors and management attempt to manage the Company’s interest rate risk while maintaining or enhancing net interest margins. At times, depending on the level of general interest rates, the relationship between long-term and short-term interest rates, market conditions and competitive factors, the board of directors and management may decide to increase the Company’s interest rate risk position somewhat in order to increase its net interest margin. The Company’s results of operations and net portfolio values remain vulnerable to increases in interest rates and to fluctuations in the difference between long-term and short-term interest rates. One method used to quantify interest rate risk is a short-term earnings at risk summary, which is a detailed and dynamic simulation model used to quantify the estimated exposure of net interest income to sustained interest rate changes. This simulation model captures the impact of changing interest rates on the interest income received and interest expense paid on all interest sensitive assets and liabilities reflected on the Company’s consolidated balance sheet. This sensitivity analysis demonstrates net interest income exposure annually over a five-year horizon, assuming no balance sheet growth and various interest rate scenarios including no change in rates; 200, 300, 400, and 500 basis point upward shifts; and a 100 basis point downward shift in interest rates, where interest-bearing assets and liabilities reprice at their earliest possible repricing date. The model assumes parallel and pro rata shifts in interest rates over a twelve-month period for the 200 basis point upward shift and 100 basis point downward shift. For the 400 basis point upward shift, the model assumes a parallel and pro rata shift in interest rates over a twenty-four month period. For the 500 basis point upward shift, the model assumes a flattening and pro rata shift in interest rates over a twelve-month period where the short-end of the yield curve shifts upward greater than the long-end of the yield curve. 70 Part I Item 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK– continued Further, in recent years, the Company added additional interest rate scenarios where interest rates experience a parallel and instantaneous shift upward 100, 200, 300, and 400 basis points and a parallel and instantaneous shift downward 100 basis points. The Company will run additional interest rate scenarios on an as-needed basis. The asset/liability management committees of the subsidiary bank boards of directors have established policy limits of a 10% decline in net interest income for the 200 basis point upward parallel shift and the 100 basis point downward parallel shift. For the 300 basis point upward shock, the established policy limit has been increased to 25% decline in net interest income. The increased policy limit is appropriate as the shock scenario is extreme and unlikely and warrants a higher limit than the more realistic and traditional parallel/pro-rata shift scenarios. Application of the simulation model analysis for select interest rate scenarios at the most recent quarter-end available is presented in the following table: NET INTEREST INCOME EXPOSURE in YEAR 1 INTEREST RATE SCENARIO POLICY LIMIT As of June 30, 2017 As of December 31, 2016 As of December 31, 2015 100 basis point downward shift -10.0% -0.8% -1.7% -2.1% 200 basis point upward shift -10.0% -2.4% -1.2% -2.7% 300 basis point upward shock -25.0% -5.5% -1.4% -7.1% The simulation is well within the board-established policy limits for all three scenarios. Additionally, for all of the various interest rate scenarios modeled and measured by management (as described above), the results at June 30, 2017 were within established risk tolerances as established by policy or by best practice (if the interest rate scenario didn’t have a specific policy limit). In 2014, the Company executed two interest rate cap transactions, each with a notional value of $15.0 million, for a total of $30.0 million. The interest rate caps purchased essentially set a ceiling to the interest rate paid on the $30.0 million of short-term FHLB advances that are being hedged, minimizing the interest rate risk associated with rising interest rates. The Company will continue to analyze and evaluate similar transactions as an alternative and cost effective way to mitigate interest rate risk. Interest rate risk is considered to be one of the most significant market risks affecting the Company. For that reason, the Company engages the assistance of a national consulting firm and its risk management system to monitor and control the Company’s interest rate risk exposure. Other types of market risk, such as foreign currency exchange rate risk and commodity price risk, do not arise in the normal course of the Company’s business activities. 71 Part I Item 4 CONTROLS AND PROCEDURES Evaluation of disclosure controls and procedures. An evaluation was performed under the supervision and with the participation of the Company’s management, including the Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of the Company’s disclosure controls and procedures (as defined in Rule13a-15(e) and 15d-15(e) promulgated under the Exchange Act of 1934) as of June 30, 2017. Based on that evaluation, the Company’s management, including the Chief Executive Officer and Chief Financial Officer, concluded that the Company’s disclosure controls and procedures were effective, as of the end of the period covered by this report, to ensure that information required to be disclosed in the reports filed and submitted under the Exchange Act was recorded, processed, summarized and reported as and when required. Changes in Internal Control over Financial Reporting. There have been no significant changes to the Company’s internal control over financial reporting during the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. 72 Part II QCR HOLDINGS, INC. AND SUBSIDIARIES PART II - OTHER INFORMATION Item 1 Legal Proceedings There are no material pending legal proceedings to which the Company or any of its subsidiaries is a party other than ordinary routine litigation incidental to their respective businesses. Item 1A Risk Factors There have been no material changes in the risk factors applicable to the Company from those disclosed in Part I, Item 1.A. “Risk Factors,” in the Company’sAnnual Report on Form 10-K for the year ended December 31, 2016. Please refer to that section of the Company’s Form 10-K for disclosures regarding the risks and uncertainties related to the Company’s business. Item 2 Unregistered Sales of Equity Securities and Use of Proceeds None Item 3 Defaults Upon Senior Securities None Item 4 Mine Safety Disclosures Not applicable Item 5 Other Information None 73 Part II QCR HOLDINGS, INC. AND SUBSIDIARIES PART II - OTHER INFORMATION - continued Item 6 Exhibits 2.1 Purchase and Assumption Agreement, dated June 8, 2017, between QCR Holdings, Inc. and Guaranty Bankshares, Ltd. (incorporated by reference to Exhibit 2.1 of the Company's Form 8-K filed with the SEC on June 8, 2017. 31.1 Certification of Chief Executive Officer Pursuant to Rule 13a-14(a)/15d-14(a). 31.2 Certification of Chief Financial Officer Pursuant to Rule 13a-14(a)/15d-14(a). 32.1 Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification of Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101 Interactive data files pursuant to Rule 405 of Regulation S-T: (i) Consolidated Balance Sheets as of June 30, 2017 and December 31, 2016; (ii) Consolidated Statements of Income for the three and six months ended June 30, 2017 and June 30, 2016; (iii) Consolidated Statements of Comprehensive Income for the three and six months ended June 30, 2017 and June 30, 2016; (iv) Consolidated Statements of Changes in Stockholders’ Equity for the three and six months ended June 30, 2017 and June 30, 2016; (v) Consolidated Statements of Cash Flows for the six months ended June 30, 2017 and June 30, 2016; and (vi) Notes to the Consolidated Financial Statements. 74 SIGNATURES Pursuant to the requirements of the Exchange Act, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. QCR HOLDINGS, INC. (Registrant) Date August 8, 2017 /s/Douglas M. Hultquist Douglas M. Hultquist, President Chief Executive Officer Date August 8, 2017 /s/ Todd A. Gipple Todd A. Gipple, Executive Vice President Chief Operating Officer Chief Financial Officer Date August 8, 2017 /s/ Elizabeth A. Grabin Elizabeth A. Grabin, First Vice President Director of Financial Reporting Principal Accounting Officer 75
